Exhibit 10.65

 

Commercial-Industrial Lease Agreement

 

ARTICLE ONE: BASIC TERMS

 

1.01         DATE OF LEASE: February 1, 2008.

 

1.02         LANDLORD: Investment Properties, Ltd., a Texas limited partnership.

 

1.03         TENANT:         ISI Security Group, Inc., formerly known as ISI
Detention Contracting Group, Inc., a Delaware corporation.

 

1.04         PROPERTY:   A building (the “Building”) consisting of approximately
14,175 rentable square feet located at 12915 Delivery Drive, San Antonio, Texas
78247 together with the parcel of land (the “Land”) described on Exhibit “A”
attached hereto (the Building and the Land are also sometimes collectively
referred to herein as the “Premises” or the “Property”).

 

1.05         LEASE TERM:  The Lease Term shall be for a period of eighty four
(84) months beginning on February 1, 2008 (“Commencement Date”) and ending
January 31, 2015 (“Expiration Date”), unless extended pursuant to the provisions
in Article 14.01.

 

1.06         RENT:  The “Base Rent” shall be the rent paid by Tenant to Landlord
during the Lease Term according to the following terms: The Base Rent amounts
shall be due and payable on the first day of each calendar month during the term
hereof and continuing through and including the last month of the Lease Term at
the following rates:

 

Months 1-3

 

$5,400.00 per month

Months 4-36

 

$8,965.00 per month

Months 37-60

 

$9,500.00 per month

Months 61-72

 

$7,100.00 per month

Months 73-84

 

$7,100.00 per month plus CPI adjustment as described in Article 3.04.

 

Tenant shall deposit the Base Rent for the first month upon execution of this
Lease Agreement

 

1.07         SECURITY DEPOSIT:  Tenant shall deposit with Landlord an amount
equivalent to the last two months rent ($14,200.00) less the amount currently
held by Landlord ($5,400.00) under the terms of the existing Lease Agreement
between the parties, for a total deposit obligation of $8,800.00.

 

1.08         PERMITTED USE:  The Property may be used only for the purpose of
general office and warehouse, including sales, storage, distribution, technical
support and for such other lawful purposes as may be incidental thereto.

 

1.09         INSURANCE, AD VALOREM TAXES, AND MAINTENANCE ASSESSMENTS: Tenant
shall pay insurance premiums as specified in Article 6 and ad valorem taxes for
the

 

--------------------------------------------------------------------------------


 

Property as specified in Article 11. In addition, the Tenant shall reimburse
Landlord for any maintenance assessments levied by the Wetmore Business Park
Association, Inc. during the term of this Lease. The parties agree that the
estimated amount of such fees is $1,901.08 per month.

 

1.10         RENT TO BE PAID TO:

Investment Properties, Ltd.

 

Address: P.O. Box 7608

 

San Antonio, Texas 78207

 

1.11         DAILY LATE CHARGE (See Article 3.02): Ten Dollars ($10.00) per day.

 

1.12         REALTORS COMMISSIONS: To be paid by the party incurring such by
separate agreement.

 

1.13         WETMORE BUSINESS PARK DECLARATION:  The Property is subject to a
Declaration of Covenants for Office, Commercial, Warehouse, and Industrial
Section of Wetmore Business Park, San Antonio, Texas (“the Declaration”), which
is recorded in Volume 3423, Page 262-271 of the Real Property Records of Bexar
County, Texas. A copy of the Declaration is attached at Exhibit “C”. Tenant
shall be subject to these covenants, including, but not limited to, signage
restrictions and maintenance assessments.

 

ARTICLE TWO:   LEASE AND LEASE TERM

 

2.01         LEASE OF PROPERTY.  Landlord hereby leases the Property to Tenant
and Tenant hereby leases the Property from Landlord for the Lease Term stated in
Article 1.05.

 

2.02         HOLDING OVER.   Tenant shall vacate the Property upon the
Expiration Date or earlier termination of this Lease. Tenant shall reimburse
Landlord for and indemnify Landlord against any reasonable damages incurred by
Landlord from any delay by Tenant in vacating the Property. If Tenant does not
vacate the Property upon the expiration or earlier termination of this Lease,
Tenant’s occupancy of the Property shall be a “month-to-month” tenancy, subject
to all the terms and provisions applicable to a month-to-month tenancy, except
that the rent then in effect shall be increased by fifty percent (50%).

 

2.03         QUIET ENJOYMENT.   Landlord covenants that it has good title to the
Property, free and clear of all liens and encumbrances, excepting only the lien
for current taxes not yet due, such mortgage or mortgages as are permitted by
the terms of this Lease, zoning ordinances and other building and fire
ordinances and governmental regulations relating to the use of such property,
and easements, restrictions and other conditions of record. Landlord represents
that it has the authority to enter into this Lease and that so long as Tenant
pays all amounts due hereunder and performs all other covenants and agreements
herein set forth, Tenant shall peaceably and quietly have, hold and enjoy the
Property for the term hereof without hindrance or molestation from Landlord,
subject to the terms and provisions of this Lease.

 

--------------------------------------------------------------------------------


 

ARTICLE THREE:  RENT

 

3.01         RENT.  Tenant agrees to pay rent for the Property at the rate
specified in Article 1.06. One monthly rental installment shall be due and
payable on the first (1st) day of the first calendar month of the Lease Term,
and a like monthly installment shall be due and payable on the first day of each
succeeding calendar month during the Lease Term. All rent shall be paid to the
party designated in Article 1.10 at the address stated herein for such party.
Unless otherwise provided herein, Tenant shall pay Base Rent and all other
charges specified in this Lease for the period of occupancy.

 

3.02         LATE CHARGE.  If any rent due hereunder is not paid within five
(5) days after written notice from Landlord that the same was not paid when due,
Tenant shall pay the party named in Article 1.10 above a late charge equal to
the sum stated in Article 1.11 above for each day from its due date until such
delinquent sum is paid. The parties agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of such
late payment.

 

3.03         NET NATURE OF LEASE.  With the exception of Landlord’s obligations
under Article 5.02, it is the intent of both Landlord and Tenant that the Base
Rent to be paid hereunder shall be absolutely net to Landlord, so that this
lease shall yield, net to Landlord, the rental specified in this Article in each
month of the Lease Term, free of any charges, assessments or impositions of any
kind charged, assessed or imposed on or against the Property, and without
abatement, deduction or set-off by Tenant, except as expressly provided
otherwise herein, and Landlord shall not be expected or required to pay any such
charge, assessment or imposition, or be under any obligation or liability
hereunder, except as expressly set forth.

 

3.04         CONSUMER PRICE INDEX (“CPI”) INCREASES TO BASE RENT.  The Base Rent
shall be adjusted during the last full year of the Lease Term, beginning in on
February 1, 2014. The Base Rent shall be the Base Rent for the last month of the
immediately preceding Lease Year, as adjusted by any increase in the index known
as the United States Bureau of Labor Statistics, Consumer Price Index for Urban
Wage Earners and Clerical Workers, United States City Average, index Base Period
(1982-84=l00) (“CPI-W”) from February 1, 2013, provided, however, that the Base
Rent shall never be less than the Base Rent in last month of the immediately
preceding Lease Year. If the CPI-W shall be revised or cease to be compiled
during the term of the Lease, or in some other way fail to be a reliable index
for the purposes of the Lease, the parties shall agree in good faith on some
other index serving the same purpose to adjust the Base Rent.

 

ARTICLE FOUR:  USE OF PROPERTY

 

4.01         PERMITTED USE.  Tenant may use the Property only for the Permitted
Use stated in Article 1.08. Tenant shall, at its own cost and expense, obtain
any and all licenses and permits necessary for such use (including, but not
limited to, a Certificate of Occupancy, or the equivalent thereof), shall at all
times maintain the Property in good condition (except with respect to

 

--------------------------------------------------------------------------------


 

obligations of Landlord under this Lease) and comply with all governmental laws,
codes, ordinances, regulations or any other applicable authorities with regard
to the use, condition or occupancy of the Property (except as the same relates
to Landlord’s obligations under this Lease). Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, noise, vibrations, or pest
infestations to emanate from the Property, nor take any other action that would
constitute a nuisance or would disturb, unreasonably interfere with, or endanger
Landlord. Tenant’s use of the Property shall at all times comply with the
insurance provisions in Article 6.01 hereof. Tenant agrees that the point
pressure resulting from Tenant’s inventory, forklifts and equipment pertaining
to Tenant’s use of the Property shall not exceed allowable design floor loading
for floor slabs on grade. Tenant shall hold harmless Landlord from any loss,
liability, and expenses arising out of any damage or repair caused by Tenant’s
negligence or failure to comply with this paragraph.

 

4.02         COMPLIANCE WITH THE LAW.   Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Property during the Lease Term, and shall promptly comply with all governmental
orders and directives for the correction, prevention and abatement of nuisances
on or upon, or connected with the Property, all at Tenant’s sole expense.

 

4.03         HAZARDOUS MATERIALS. The term “Substances,” as used in this Lease
shall mean pollutants, contaminants, toxic or hazardous wastes, or any other
substances, the use, storage, handling, disposal, transportation or removal of
which is regulated, restricted, prohibited or penalized by any “Environmental
Law,” which term shall mean any federal, state or local law, ordinance or other
statute of a governmental or quasi-governmental authority relating to pollution
or protection of health or the environment and shall specifically include, but
not be limited to, any “hazardous substance” as that term is defined under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
any amendments or successors in function thereto. Tenant hereby agrees that
(i) no activity will be conducted on the Property that will produce any
Substance, except for such activities that are part of the ordinary course for
Tenant’s business activities (the “Permitted Activities”) provided said
Permitted Activities are conducted in accordance with all Environmental Laws and
have been approved in advance in writing by Landlord (which approval Landlord
may grant or withhold in its reasonable discretion); Tenant shall be responsible
for obtaining any required permits and paying any fees and providing any testing
required by any governmental agency; (ii) the Property will not be used in any
manner for the storage of any Substances except for the temporary storage of
such materials that are used in the ordinary course of Tenant’s business
provided such substances are properly stored in a manner and location meeting
all Environmental Laws and approved in advance in writing by Landlord (which
approval Landlord may grant or withhold in its sole discretion); Tenant shall be
responsible for obtaining any required permits and paying any fees and providing
any testing required by any governmental agency; (iii) no portion of the
Property will be used as a landfill or a dump; (iv) Tenant will not install any
underground or aboveground tank of any type; (v) Tenant will not allow any
surface or subsurface conditions to exist or come into existence that
constitute, or with the passage of time, may constitute a public or private
nuisance; (vi) Tenant will not permit any Substances to be brought onto the
Property, except in accordance with the terms and

 

--------------------------------------------------------------------------------


 

conditions hereof, and if so brought or found located thereon, the same shall be
immediately removed, and properly disposed, and all required cleanup procedures
shall be diligently undertaken pursuant to all Environmental Laws; and
(vii) Tenant shall in all regards comply with Environmental Laws including,
without limitation, meeting any necessary financial responsibility requirements.
Prior to any Substance being brought upon or into the Property, whether
Landlord’s written permission is required or not, Tenant will provide to
Landlord any applicable material safety data sheets regarding said Substance as
well as a written description of the amount of such Substance to be brought upon
or into the Property and the common and recognized chemical name of such
Substance. Tenant shall bear responsibility for insuring that all record
keeping, reporting and remediation responsibilities of Tenant under
Environmental Laws are met and Tenant assumes all such responsibility and
liability for such legal compliance. Landlord or Landlord’s representative shall
have the right, but not the obligation, to enter the Property for, among other
purposes, the purposes of inspecting the storage, use and disposal of any
Substances and to review compliance with all Environmental Laws. Should it be
determined, in Landlord’s sole opinion, that any Substances are being improperly
stored, used, or disposed of, then Tenant shall immediately take such corrective
action as required by applicable Environmental Laws. Tenant will provide
Landlord written notification of the release or disposal of any Substance either
within the Property or outside of Tenant’s Property and will also provide
Landlord written notice of any pending or threatened litigation concerning the
breach or purported breach of any Environmental Laws. If at any time during or
after the term of the Lease, the Property is found to be contaminated by
Substances or subject to said conditions, arising from or as a result of
Tenant’s negligence (whether in whole or in part) or the use of the Property or
any Substances by Tenant or any of Tenant’s agents, employees, assigns or
subtenants, Tenant shall diligently institute proper and thorough cleanup
procedures in accordance with Environmental Laws at Tenant’s sole cost, and
Tenant agrees to indemnify and hold Landlord harmless from all claims, demands,
actions, liabilities, costs, expenses, damages, fines, reimbursement,
restitution, response costs, cleanup costs, and obligations (including
investigative responses and attorney’s fees) of any nature. The foregoing
indemnification and the responsibilities of Tenant shall apply to Tenant
regardless of whether they arise from any Permitted Activity, Substances or
Permitted Materials (as may be listed below), and shall survive the termination
or expiration of this Lease. Landlord shall be under no obligation to expend any
sums or to seek reimbursement to enforce the indemnification obligations of
Tenant hereunder. In no event shall Tenant be liable for any environmental
conditions not caused by Tenant, its agents or contractors.

 

Permitted Materials: [“None”]

 

Tenant acknowledges and agrees that it shall not be unreasonable for Landlord to
withhold its consent to any proposed assignment, subletting, or transfer of
Tenant’s interest in this Lease if (i) the anticipated use of the Property by
the proposed assignee, subtenant, or transferee (collectively, a “Transferee”)
involves the generation, storage, use, treatment, or disposal of Substances
other than as a non-material part of the business; (ii) the proposed Transferee
has been required by any prior Landlord, lender, or governmental authority to
make remedial action in connection with Substances contaminating a property, if
the contamination resulted from such

 

--------------------------------------------------------------------------------


 

Transferee’s actions or use of the property in question; or (iii) the proposed
Transferee is subject to an enforcement order issued by any governmental
authority in connection with the use, disposal, or storage of a Substance.

 

4.04         SIGNS.  Without the prior written consent of Landlord, Tenant shall
not place or affix any signs or other objects upon or to the Property, including
but not limited to the roof or exterior walls of the building or other
improvements thereon, or paint or otherwise deface said exterior walls, which
consent shall not be unreasonably withheld, conditioned or delayed. Any signs
installed by Tenant shall conform with applicable laws and deed and other
restrictions, including the Declaration. Tenant shall remove all signs at the
termination of this Lease and shall repair any damage and close any holes caused
or revealed by such removal.

 

4.05         UTILITIES.  Tenant shall pay the cost of all utility services used
by Tenant at the Property. Tenant’s costs shall include but not be limited to
initial connection charges, all charges for gas, water and electricity used on
the Property, and for all electric lights, lamps and tubes.

 

4.06         LANDLORD’S ACCESS.  Landlord and its authorized agents shall have
the right to enter upon the Property at all reasonable hours for the purpose of
inspecting them, making repairs to them, exhibiting the Property to existing or
prospective lenders or purchasers, or curing any “Tenant Default,” as defined
herein that Landlord elects to cure. Landlord shall not be liable to Tenant for
any expense, loss or damage from any such entry upon the Property. Tenant shall
permit Landlord, at any time during the last six months of the term of the Lease
(as the same may be extended) to place upon the Property any usual or ordinary
“For Lease” signs and Landlord or its agent may enter upon the Property during
normal business hours to exhibit same to prospective tenants.

 

4.07         INTERRUPTION OF SERVICE.  Interruption or curtailment of services
furnished to the Property by or through Landlord shall not entitle Tenant to any
claim against Landlord or to any abatement in rent, nor shall the same
constitute constructive or partial eviction, unless Landlord fails to take such
measures as may be reasonable in the circumstances to restore the service
without undue delay.

 

4.08         EXEMPTIONS FROM LIABILITY.  Except as specifically provided herein,
Landlord shall not be liable for any damage or injury to the person, business
(or any loss of income therefrom), goods, wares, merchandise or other property
of Tenant, Tenant’s employees, invitees, customers or any other person in or
about the Property, whether such damage or injury is caused by or results from:
(a) fire, steam, electricity, water, gas, or rain; (b) the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures or any other cause; (c) conditions arising
on or about the Property or upon other portions of any building of which the
Property is a part, or from other sources or places; or (d) any act or omission
of any other tenant of any building of which the Property is a part. Landlord
shall not be liable for any such damage or injury even though such damage or
injury is not attributable to Tenant. Subject to Article 6.04, the provisions of
this Article 4.08 shall not,

 

--------------------------------------------------------------------------------


 

however, exempt Landlord from liability for Landlord’s gross negligence or
willful misconduct or Landlord’s breach of this Lease.

 

ARTICLE FIVE: MAINTENANCE, REPAIRS AND ALTERATIONS

 

5.01         ACCEPTANCE OF PROPERTY.  Tenant acknowledges that 1) it has
inspected and accepts the Premises in an “AS IS, WHERE IS” CONDITION; 2) the
Building and Improvements are suitable for the purpose for which the Premises
are leased and for Tenant’s intended commercial purpose, and Landlord has made
no warranty, representation, covenant, or agreement with respect to the
merchantability or fitness for any particular purpose of the Premises; 3) the
Premises are in good and satisfactory condition; 4) no representations as to
repair of the Premises, nor promises to alter, remodel, or improve the Premises
have been made by Landlord (unless and except as may be set forth in the
Exhibit attached to the Lease and Landlord’s maintenance and repair obligations
under Article 5.02; 5) there are no representations or warranties, express,
implied, or statutory, that extend beyond the description of the Premises.

 

5.02         MAINTENANCE AND REPAIRS BY LANDLORD.  Landlord shall at its expense
maintain, repair, and if necessary replace, only the roof, foundation, and
structure of the improvements on the Property, except for reasonable wear and
tear and any non-casualty damage caused by the negligent act or omission of
Tenant, or Tenant’s invitees, employees or customers. Tenant shall give prompt
written notice to Landlord of the need for such maintenance, repairs or
replacement and Landlord shall proceed promptly to perform such maintenance,
repairs or replacement. Landlord shall not be liable to Tenant for any damages
or inconvenience, and Tenant shall not be entitled to any damages, nor to any
abatement or reduction of rent, by reason of any repairs, alterations, or
additions made by Landlord under the Lease. Landlord’s liability for any
defects, repairs, replacement, or maintenance for which Landlord is responsible
under the Lease shall be limited to the cost of performing such work. Nothing in
this provision shall entitle Tenant to terminate the Lease based on the physical
condition of the Premises.  If Landlord fails, refuses or neglects to maintain
the Premises as required in this Lease, after notice shall have been given
Landlord in accordance with the terms of this Lease, Tenant may make such
repairs without liability to Landlord for any loss or damage that may accrue to
the Premises and Landlord shall promptly reimburse Tenant for its reasonable
third party costs; provided, however, that no notice shall be required in the
event of any hazardous or emergency condition. Landlord shall have a reasonable
time within which to perform such repairs or maintenance.

 

5.03         MAINTENANCE AND REPAIRS BY TENANT.  Tenant, at its own cost and
expense, shall (i) maintain all parts of the Property (except for those items
for which Landlord is responsible) in good condition, except for reasonable wear
and tear and damage by casualty, (ii) promptly make all necessary repairs and
replacements, including, but not limited to, windows, glass and plate glass,
exterior doors, any special office entry, interior walls and finish work,
interior doors and floor covering, utility connections, downspouts, gutters,
heating and air conditioning systems, light bulbs and ballasts, dock boards,
truck doors, dock bumpers, paving, plumbing work and fixtures, termite and pest
extermination, regular removal of trash and debris,

 

--------------------------------------------------------------------------------


 

dedicated sewer lines and any damage due to vandalism or malicious mischief
(iii) keep the parking areas, driveways, truck aprons, and grounds surrounding
the Property in a clean and sanitary condition, (iv) repair all wind damage to
glass except with respect to tornado or hurricane damage. In the event Tenant
should neglect reasonably to maintain the Property, Landlord shall have the
right (but not the obligation, unless such repairs are not caused by Tenant’s
neglect, in which event Landlord shall make the necessary repairs at its cost)
to cause repairs or corrections to be made upon notice to Tenant and any
reasonable costs therefore shall be payable by Tenant to Landlord as additional
rental on the next rental payment due date following written notice of such
costs delivered by Landlord. Upon termination of this Lease, Tenant shall
deliver up the Property in good repair and condition, reasonable wear and tear,
defects for which Landlord is responsible and damage by fire, wind storm or
other casualty excepted. Tenant shall repair any damage caused by Tenant’s act
or omission, or the act or omission of Tenant’s invitees, employees or
customers.

 

5.04         ALTERATIONS.  Tenant shall not create any openings in the roof or
exterior wall, or make any alterations, additions or improvements to the
structure, interior or exterior of the Property, without the prior written
consent of Landlord, not to be unreasonably withheld, conditioned or delayed.
All approved construction shall be done in a good and workmanlike manner using
first class materials. Tenant shall have the right, without Landlord’s consent,
to erect or install shelves, bins, machinery, and trade fixtures, provided that
Tenant complies with all applicable governmental laws, ordinances and
regulations. At the expiration or termination of this Lease, Tenant shall,
subject to the restrictions of Article 5.06 below, have the right to remove such
items so installed by it, provided that Tenant shall, at the time of removal of
such items, repair in a good and workmanlike manner any damage caused by
installation or removal thereof and restore the Property to the condition that
existed prior to the installation of such items, reasonable wear and tear
excepted. Tenant shall pay for all costs incurred or arising out of alterations,
additions or improvements in or to the Property and shall not permit a
mechanic’s or materialman’s lien to be asserted against the Property.

 

5.05         SECURITY.  Any and all security of any kind for Tenant, Tenant’s
agents, employees or invitees, the Property, or any personal property thereon
(including, without limitation, any personal property of any sublessee) shall be
the sole responsibility and obligation of Tenant, and shall be provided by
Tenant at Tenant’s sole cost and expense. Tenant acknowledges and agrees that
Landlord shall have no obligation or liability whatsoever with respect to the
same. Tenant shall indemnify and hold Landlord harmless from and against any and
all loss, cost, damage or other liability arising directly or indirectly from
security measures or the absence thereof with respect to the Property and the
building or the project of which the Property is a part. There is currently an
alarm system installed on the Property, however, Tenant may, at Tenant’s sole
cost and expense, install alarm systems in the Property provided such
installation complies with the provisions of Article 5.04 hereof. Removal of any
Tenant installed alarm systems shall be Tenant’s sole responsibility and, at
Tenant’s sole cost and expense, shall be completed prior to lease termination
and all affected areas of the Property shall be repaired and/or restored in a
good and workmanlike manner to the condition that existed prior to such
installation.

 

--------------------------------------------------------------------------------


 

5.06         CONDITION UPON TERMINATION. Upon termination of this Lease, Tenant
shall surrender the Property to Landlord, broom clean and in the same condition
as received except for ordinary wear and tear or any condition which Tenant was
not otherwise obligated to remedy under any provision of this Lease. Tenant
shall not be obligated to repair any damage which Landlord is required to repair
hereunder. In addition, if Landlord so notified Tenant prior to commencement of
work, Landlord may require Tenant to remove any extraordinary alterations,
additions or improvements made during the term of this Lease, without Landlord’s
consent. In no event, however, shall Tenant remove any of the following
materials or equipment without Landlord’s prior written consent: any power
wiring or power panels; lighting or lighting fixtures; wall coverings; drapes,
blinds or other window coverings; carpets or other floor coverings; heaters; air
conditioners or any other heating and air conditioning equipment; fencing or
security gates; or other similar building operation equipment and decorations.

 

All obligations of Tenant hereunder not fully performed as of the expiration or
earlier termination of the term of this Lease shall survive the expiration or
earlier termination of the term hereof, including without limitation, all
payment obligations with respect to Base Rent and additional rental and all
obligations concerning the condition and repair of the Property. Upon the
expiration or earlier termination of the term hereof, and prior to Tenant
vacating the Property, Tenant shall restore the Property to good condition and
repair, reasonable wear and tear excluded. Prior to Tenant vacating the
Property, Tenant shall make all repairs as specified in this Article 5 hereof,
including but not limited to any repairs necessary so that the heating and air
conditioning systems are in good working order, subject to commercially
reasonable obsolescence. If any and all repairs or restoration required of
Tenant hereunder are not completed by the expiration or earlier termination
hereof, Landlord may cause the same to be completed and the costs shall be paid
by Tenant promptly upon demand (including a fifteen percent (15%) service charge
for arranging for and coordinating such work).

 

ARTICLE SIX: INSURANCE AND INDEMNITY

 

6.01         LANDLORD INSURANCE. Landlord shall maintain insurance covering the
buildings situated on the Property, except for those items the repair and
maintenance of which are Tenant’s responsibility, in an amount not less than
eighty percent (80%) of the “replacement cost” thereof insuring against the
perils of Fire, Lightning, Extended Coverage, Vandalism, and Malicious Mischief.
Tenant shall reimburse Landlord for the cost and expense of all such insurance
within fifteen (15) days of written receipt of a statement showing the amount
and computation of such premiums due. Tenant shall not keep anything upon the
Property, or do anything in or about the Property except the Permitted Use
specified herein, which Landlord represents will not increase the rates for the
fire and standard extended coverage insurance upon the building which is part of
the Property. Tenant agrees to pay on written demand any increase in insurance
premiums that may be charged to Landlord during the term of this Lease resulting
from a deviation from the Permitted Use specified herein within Tenant’s
reasonable control. Tenant shall also be responsible for maintaining insurance
on Tenant’s equipment and other personal property located

 

--------------------------------------------------------------------------------


 

on the Property. Tenant agrees to pay to Landlord as additional rental during
the Lease Term any amounts for commercially reasonable insurance paid by
Landlord.

 

6.02         LIABILITY INSURANCE.  Tenant, at its own expense, shall maintain
during the term of this Lease a policy or policies of worker’s compensation and
comprehensive general liability insurance, including personal injury and
property damage, with contractual liability endorsement, in the amount of One
Million Dollars ($1,000,000.00) for property damage and One Million Dollars
($1,000,000.00) per occurrence for personal injuries or deaths of persons
occurring in or about the Property. Tenant, at its own expense, also shall
maintain during the term of this Lease, fire and extended coverage insurance
covering (i) the replacement cost of all alterations, additions, partitions and
improvements installed or placed on the Property by Tenant or by Landlord on
behalf of Tenant and (ii) the replacement cost of all of Tenant’s personal
property contained within the Property and (iii) business interruption of
Tenant. Said policies shall (i) name Landlord as an additional insured and
insure Landlord’s contingent liability under this Lease (except for the worker’s
compensation policy and Tenant’s insurance on Tenant’s personal property, which
instead shall include waiver of subrogation endorsement in favor of Landlord),
(ii) be issued by an insurance company which is acceptable to Landlord,
(iii) provide that said insurance shall not be canceled unless thirty (30) days
prior written notice shall have been given to Landlord, and (iv) provide primary
coverage to Landlord when any policy issued to Landlord provides duplicate or
similar coverage, and in such circumstance Landlord’s coverage under Landlord’s
policy shall be deemed excess over and above the coverage provided by Tenant’s
policy. Said policy or policies or certificates thereof shall be delivered to
Landlord by Tenant upon commencement of the term of the Lease and upon each
renewal of said insurance.

 

6.03         LIABILITY AND INDEMNITY. Except for any claims, rights of recovery
and causes of action that Tenant has released, Landlord shall hold Tenant
harmless and defend Tenant against any and all claims or liability for any
injury or damage to any person in, on or about the Property or any part thereof
and/or the building of which the Property are a part, when such injury or damage
shall be caused by the act, neglect, fault of, or omission of any duty with
respect to the same by Landlord, its agents, servants and employees.
Notwithstanding the foregoing or anything to the contrary in this Lease, Tenant
hereby agrees that in no event shall Landlord be liable for any incidental or
consequential damages whatsoever, including, without limitation, any damages as
a result of any interruption of Tenant’s business or any loss of income
therefrom. Except for any claims, rights of recovery and causes of action that
Landlord has released, Tenant shall hold Landlord harmless from and defend
Landlord against any and all claims or liability for any injury or damage (i) to
any person or property whatsoever occurring in, on or about the Property or any
part thereof and/or of the building of which the Property are a part, including
without limitation elevators, stairways, passageways or hallways, the use of
which Tenant may have in accordance with this Lease, when such injury or damage
shall be caused by the act, neglect, fault of, or omission of any duty with
respect to the same by Tenant, its agents, servants, employees, or invitees,
(ii) arising from the conduct of management of any work done by the Tenant in or
about the Property, (iii) arising from transactions of the Tenant, and (iv) all
costs, reasonable counsel fees, expenses and liabilities incurred in connection
with any such claim or action or proceeding

 

--------------------------------------------------------------------------------


 

brought thereon. The provisions of this Article 6.03 shall survive the
expiration or termination of this Lease with respect to any claims or liability
occurring prior to such expiration or termination.

 

6.04         WAIVER OF SUBROGATION.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THIS LEASE, LANDLORD AND TENANT EACH HEREBY WAIVE, AND AGREE TO
CAUSE THEIR INSURERS TO WAIVE, ANY AND ALL RIGHTS OF RECOVERY AGAINST THE OTHER
OR AGAINST THE OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF THE OTHER
(COLLECTIVELY, “RELEASED PARTIES”), FOR LOSS OR DAMAGE TO ITS PROPERTY, OR THE
PROPERTY OF OTHERS UNDER ITS CONTROL, IF SUCH LOSS OR DAMAGE IS COVERED BY ANY
INSURANCE POLICY REQUIRED TO BE CARRIED BY IT UNDER THIS LEASE, OR COULD BE
COVERED BY STANDARD COMMERCIAL PROPERTY INSURANCE, EVEN IF SUCH LOSS OR DAMAGE
IS CAUSED, IN WHOLE OR IN PART, BY THE NEGLIGENCE OF ANY OF THE RELEASED
PARTIES. FOR THE PURPOSES HEREIN, ALL DEDUCTIBLES UNDER ANY INSURANCE POLICY
SHALL BE FOR THE SOLE BENEFIT AND ACCOUNT OF THE INSURED PARTY UNDER THE
APPLICABLE POLICY.

 

ARTICLE SEVEN:    TRANSFER OF INTEREST

 

7.01         ASSIGNMENT AND SUBLETTING.  Tenant shall not assign or in any
manner transfer this Lease or any estate or interest therein, by operation of
law or otherwise, or sublet the Property or any part thereof, or grant any
license, concession or other right of occupancy of any portion of the Property
without the prior express written consent of Landlord, which shall not be
unreasonably withheld, conditioned, or delayed.  Consent by Landlord to one or
more assignments or sublettings shall not operate as a waiver of Landlord’s
rights as to any subsequent assignments and sublettings. In no event shall any
assignment or sublease of the Property relieve or release Tenant from any
obligations under this Lease, except as herein otherwise expressly provided.
Landlord shall be permitted to enforce the provisions of this instrument against
the undersigned Tenant and/or any assignee without demand upon or proceeding in
any way against any other person. Landlord does agree, however, that Tenant
shall be permitted to assign this Lease to any related entity, subsidiary or
affiliate of Tenant (in which Tenant has a controlling interest) without having
the obligation of securing the prior consent or approval of Landlord. In
addition, the acquisition of all the stock of Tenant by any corporation, the
stock of which is registered pursuant to the Securities Exchange Act of 1934, or
the merger of Tenant into such a corporation the stock of which is so
registered, shall not be considered to be a violation of this Article. Any
unauthorized assignment or subleasing of the Property by Tenant shall cancel the
right of any Renewal Option in Article 14.01.

 

7.02.        ASSIGNEE COVENANTS.  Notwithstanding that the prior express written
consent of Landlord to any of the aforesaid transactions may have been obtained,
the following shall apply:

 

(a)           In the event of an assignment, contemporaneously with the granting
of Landlord’s consent, Tenant shall (i) cause the assignee to expressly assume
in writing and agree to perform all of the obligations of Tenant hereunder, and
such assignee shall be jointly and severally liable therefor along with Tenant;
and (ii) cause such assignee to grant to Landlord an express first and

 

--------------------------------------------------------------------------------


 

prior Landlord’s lien and security interest (and execute one or more Uniform
Commercial Code Financing Statements) in assignee’s goods, wares, equipment,
fixtures, furniture, merchandise, improvements and other personal property in
the manner set forth in Article 9.03 hereof.

 

(b)           A signed counterpart of all instruments relative thereto (executed
by all parties to such transaction with the exception of Landlord) shall be
submitted by Tenant to Landlord prior to or contemporaneously with the request
for Landlord’s consent thereto (it being understood that no such instrument
shall be effective without the written consent of Landlord).

 

(c)           Tenant shall subordinate to Landlord’s statutory lien and
Landlord’s aforesaid contractual lien and security interest, any liens or other
rights which Tenant may claim with respect to any fixtures, equipment, goods,
wares, merchandise, furniture, improvements, or other personal property owned by
the proposed assignee, subTenant, or other party intending to occupy the
Property.

 

(d)           Tenant agrees to reimburse Landlord for all attorneys’ fees and
administrative expenses incurred in connection with the review, processing or
preparation of any documentation associated with the assignment, subletting or
other transfer of this lease or Tenant’s interest in the Property, whether or
not Landlord’s consent to such transfer is required or obtained.

 

7.03         CONTINUING OBLIGATIONS.  Notwithstanding any assignment or
subletting, Tenant shall at all times remain fully responsible and liable for
the payment of the rent herein specified and for compliance with all of its
other obligations under this Lease (even if future assignments and sublettings
occur subsequent to the assignment or subletting by Tenant, and regardless of
whether or not Landlord’s approval has been obtained for such future assignments
and sublettings). Moreover, in the event that the rental due and payable by a
sublessee exceeds the rental payable under this Lease, or if with respect to a
permitted assignment, permitted license or other transfer by Tenant permitted by
Landlord, the consideration payable to Tenant by the assignee, licensee or other
transferee exceeds the rental payable under this Lease, then Tenant shall be
bound and obligated to pay Landlord 50% of such excess rental (after Tenant
first recovers all of its third party expenses relating to such transfer e.g.
brokerage commissions) within ten (10) days following receipt thereof by Tenant
from such sublessee, assignee, licensee or other transferee, as the case may be.
In the event of any assignment or subletting, it is understood and agreed that
all rentals paid to Tenant by an assignee or sublessee shall be received by
Tenant in trust for Landlord, to be forwarded immediately to Landlord without
offset or reduction of any kind; and upon election by Landlord such rentals
shall be paid directly to Landlord as specified in Article 1.10 of this Lease
(to be applied as a credit and offset to Tenant’s rental obligations).

 

7.04         TRANSFERS IN BANKRUPTCY.  In the event this Lease is assigned to
any person or entity pursuant to the provisions of the Bankruptcy Code, 11
U.S.C. § 101 et seq. (the “Bankruptcy Code”), any and all monies or other
considerations payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the

 

--------------------------------------------------------------------------------


 

exclusive property of Landlord and shall not constitute property of Tenant or of
the estate of Tenant within the meaning of the Bankruptcy Code. Any and all
monies or other considerations constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord shall be held in trust for
the benefit of Landlord and be promptly paid or delivered to Landlord. Any
person or entity to which this Lease is assigned pursuant to the Bankruptcy Code
shall be deemed without further act or deed to have assumed all of the
obligations arising under this Lease on and after the date of such assignment.
Any such assignee shall upon demand execute and deliver to Landlord an
instrument confirming such assumption.

 

7.05         ENCUMBRANCE.  Tenant shall not mortgage, pledge or otherwise
encumber its interest in this Lease or in the Property without the prior written
consent of Landlord. Upon any violation of this provision, this Lease shall
terminate at Landlord’s option.

 

7.06         ASSIGNMENT BY LANDLORD.  In the event of the transfer and
assignment by Landlord of its interest in this Lease and in the building
containing the Property to a person expressly assuming Landlord’s obligations
under this Lease, Landlord shall thereby be released from any further
obligations hereunder (but Landlord shall not be released from any obligations
accruing prior to any such transfer or assignment), and Tenant agrees to look
solely to such successor in interest of the Landlord for performance of such
obligations. Any security given by Tenant to secure performance of Tenant’s
obligations hereunder may be assigned and transferred by Landlord to such
successor in interest, and Landlord shall thereby be discharged of any further
obligation relating thereto.

 

ARTICLE EIGHT:  DAMAGE OR DESTRUCTION

 

8.01         PARTIAL DAMAGE.  In the event the improvements situated on the
Property are partially damaged, or rendered partially unfit for occupancy, by
fire or other casualty, Tenant shall give immediate written notice thereof to
Landlord. If the repairs can reasonably be made within ninety (90) days after
Landlord receives such written notice from Tenant so that the damaged portion of
the Property is completely restored to its condition prior to such casualty,
Landlord shall forthwith cause such repairs to be made within such ninety (90)
days and this Lease shall not terminate. “Partial Damage” shall mean damage or
destruction to the Property other than Tenant owned alterations, the repair cost
of which damage or destruction is less than fifty percent (50%) of the then
replacement cost immediately prior to said damage or destruction. If damage is
the result of Landlord’s gross negligence or willful misconduct, Landlord shall
allow Tenant a fair reduction in rent in proportion to the extent the
improvements are partially unfit for occupancy. If the repairs or restoration
cannot reasonably be made within ninety (90) days after Landlord receives such
written notice from Tenant, this Lease shall terminate and the rent shall be
paid to the date of such casualty.

 

8.02         UNINSURED PARTIAL DAMAGE OR TOTAL OR SUBSTANTIAL DESTRUCTION.  In
the event of total or substantial destruction of the improvements situated on
the Property by fire or other casualty, Tenant shall give immediate written
notice thereof to Landlord. “Total or

 

--------------------------------------------------------------------------------


 

Substantial Destruction” shall mean damage or destruction to the Property other
than Tenant owned alterations, the repair cost of which damage or destruction is
fifty percent (50%) or more of the then Replacement Cost of the Property,
excluding Tenant owned alterations immediately prior to such damage or
destruction. If Landlord’s insurance proceeds are sufficient to pay for the
necessary repairs, and if the repairs can reasonably be made within one hundred
eighty (180) days after Landlord receives such written notice from Tenant so
that the damaged portion of the Property is completely restored to its condition
prior to such casualty, Landlord shall forthwith cause such repairs to be made
within such one hundred eighty (180) days and this Lease shall not terminate.
While such repairs are being made, Landlord shall allow Tenant a fair reduction
in rent in proportion to the extent the improvements are wholly or partially
unfit for occupancy. If Landlord’s insurance proceeds are insufficient to pay
for the necessary repairs or restoration, or the repairs or restoration cannot
reasonably be made within one hundred eighty (180) days after Landlord receives
such written notice from Tenant, this Lease shall terminate and the rent shall
be paid to the date of such casually.

 

ARTICLE NINE:  DEFAULT AND REMEDIES

 

9.01         EVENTS OF DEFAULT. The following events (herein individually
referred to as “event of default”) each shall be deemed to be events of
nonperformance by Tenant under this Lease:

 

A. Tenant shall fail to pay any installment of Base Rent or any additional
rental herein reserved when due, or any other payment or reimbursement to
Landlord required herein when due, and such failure shall continue for a period
of five (5) days after written notice to Tenant from the date such payment was
due.

 

B. Tenant hereunder shall (i) become insolvent; (ii) admit in writing its
inability to pay its debts: (iii) make a general assignment for the benefit of
creditors; (iv) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or of any substantial part of its property; or (v) take any
action to authorize or in contemplation of any of the actions set forth above in
this Paragraph.

 

C. Any case, proceeding or other action against the Tenant hereunder shall be
commenced seeking (i) to have an order for relief entered against it as a debtor
or to adjudicate it as bankrupt or insolvent; (ii) reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors
(iii) appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such case,
proceeding or other action (a) results in the entry of an order for relief
against it which it is not fully stayed within seven (7) business days after the
entry thereof or (b) shall remain undismissed for a period of forty-five (45)
days.

 

--------------------------------------------------------------------------------


 

D. Tenant shall (i) abandon all or a substantial portion of the Property or
(ii) fail to continuously operate its business at the Property for the permitted
use set forth herein, whether or not Tenant is in default of the rental payments
due under this Lease.

 

E. Tenant shall fail to discharge any lien placed upon the Property within
twenty (20) days after any such lien or encumbrance is filed against the
Property.

 

F. Tenant shall fail to comply with any term, provision or covenant of this
Lease (other than those listed in this Article), and shall not cure such failure
within twenty (20) days after written notice thereof to Tenant.

 

9.02         REMEDIES.

 

A. Upon each occurrence of an event of default, Landlord shall have the option
to pursue any one or more of the following remedies without any notice or
demand:

 

(1) Terminate this Lease; and/or

(2) Enter upon and take possession of the Property with or without terminating
this Lease; and/or

(3) Alter all locks and other security devices at the Property with or without
terminating this Lease, and pursue, at Landlord’s option, one or more remedies
pursuant to this Lease, Tenant hereby specifically waiving any state or federal
law to the contrary; and in any such event Tenant immediately shall surrender
the Property to Landlord, and if Tenant fails to do so, Landlord, without
waiving any other remedy it may have, may enter upon and take possession of the
Property and expel or remove Tenant and any other person who may be occupying
such Property or any part thereof, without being liable for prosecution or any
claim of damages therefore.

 

B. If Landlord terminates this Lease, at Landlord’s option, Tenant shall be
liable for and shall pay to Landlord, the sum of all rental and other payments
owed to Landlord hereunder accrued to the date of such termination, plus, as
liquidated damages, an amount equal to the present value (using the current
“prime” interest rate of Frost National Bank of San Antonio, or should such
financial institution no longer exist, a comparable financial institution) of
(1) the total rental and other payments owed hereunder for the remaining portion
of the Lease term, less (2) the then fair market rental of the Property.

 

C. If Landlord repossesses the Property without terminating the Lease, Tenant,
at Landlord’s option, shall be liable for and shall pay Landlord on demand all
rental and other payments owed to Landlord hereunder, accrued to the date of
such repossession, plus all amounts required to be paid by Tenant to Landlord
until the date of expiration of the term as stated in Article 1.05, diminished
by all amounts received by Landlord through reletting of the Property during
such remaining term (but only to the extent of the rent herein reserved).
Actions to collect amounts due

 

--------------------------------------------------------------------------------


 

by Tenant to Landlord under this subparagraph may be brought from time to time,
on one or more occasions, without the necessity of Landlord’s waiting until
expiration of the Lease term.

 

D. Upon an event of default, in addition to any sum provided to be paid herein,
Tenant also shall be liable for and shall pay to Landlord (i) brokers’ fees
incurred by Landlord in connection with reletting the whole or any part of the
Property; (ii) the costs of removing and storing Tenant’s or other occupant’s
property; (iii) the costs of repairing, altering, remodeling or otherwise
putting the Property into as good condition as that in which it was originally
delivered to Tenant; and (iv) all reasonable expenses incurred by Landlord in
enforcing or defending Landlord’s rights and/or remedies. If either party hereto
institutes any action or proceeding to enforce any provision hereof by reason of
any alleged breach of any provision of this Lease, the prevailing party shall be
entitled to receive from the losing party all reasonable attorneys’ fees and all
court costs in connection with such proceeding.

 

E. In the event Tenant fails to make any payment due hereunder when payment is
due, to help defray the additional cost to Landlord for collecting and/or
processing such late payments, Tenant shall pay to Landlord on demand a late
charge as specified in Article 1.11 herein; and the failure to pay such late
charge within ten (10) days after demand therefore shall be an additional event
of default hereunder. The provision for such late charge shall be in addition to
all of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.

 

F. Exercise by Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Property by Landlord, whether by agreement or by operation of law, it being
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant. Tenant and Landlord further agree that forbearance by
Landlord to enforce its rights pursuant to the Lease at law or in equity, shall
not be a waiver of Landlord’s right to enforce one or more of its rights in
connection with any subsequent default.

 

G. If Landlord fails to perform any of its obligations hereunder within thirty
(30) days after written notice from Tenant specifying such failure, Tenant’s
exclusive remedy shall be an action for damages. Unless and until Landlord fails
to so cure any default after such notice, Tenant shall not have any remedy or
cause of action by reason thereof. All obligations of Landlord hereunder will be
construed as covenants, not conditions; and all such obligations will be binding
upon Landlord only during the period of its possession of the Property and not
thereafter. The term “Landlord” shall mean only the owner, for the time being of
the Property, and in the event of the transfer by such owner of its interest in
the Property, such owner shall thereupon be released and discharged from all
covenants and obligations of the Landlord thereafter accruing, but such
covenants and obligations shall be binding during the Lease term upon each new
owner for the duration of such owner’s ownership. Notwithstanding any other
provision hereof, Landlord shall not have any personal liability hereunder. In
the event of any breach or default by Landlord in any term or provision of this
Lease, Tenant agrees to look solely to the equity or interest then owned

 

--------------------------------------------------------------------------------


 

by Landlord in the Property or of the building of which the Property are a part;
however, in no event, shall any deficiency judgment or any money judgment of any
kind be sought or obtained against any Landlord.

 

H. If Landlord repossesses the Property pursuant to the authority herein
granted, then Landlord shall have the right to (i) keep in place and use or
(ii) remove and store all of the furniture, fixtures and equipment at the
Property, including that which is owned by or leased to Tenant at all times
prior to any foreclosure thereon by Landlord or repossession thereof by any
Landlord thereof or third party having a lien thereon. Landlord also shall have
the right to relinquish possession of all or any portion of such furniture,
fixtures, equipment and other property to any person (“Claimant”) who presents
to Landlord a copy of any instrument represented by Claimant to have been
executed by Tenant (or any predecessor of Tenant) granting Claimant the right
under various circumstances to take possession of such furniture, fixtures,
equipment or other property, without the necessity on the part of Landlord to
inquire into the authenticity or legality of said instrument. The rights of
Landlord herein stated shall be in addition to any and all other rights that
Landlord has or may hereafter have at law or in equity; and Tenant stipulates
and agrees that the rights herein granted Landlord are commercially reasonable.

 

I. Notwithstanding anything in this Lease to the contrary, all amounts payable
by Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as rent, shall constitute rent.

 

J. This is a contract under which applicable law excuses Landlord from accepting
performance from (or rendering performance to) any person or entity other than
Tenant.

 

9.03         LANDLORD’S LIEN. Landlord agrees to subordinate its security
interest, whether statutory or otherwise, upon any goods, inventory, furniture,
fixtures, equipment or any other personal property of Tenant (“Tenant’s
Property”) situated in or upon the Property, to any lien of Tenant’s lender, and
shall sign any document to this effect reasonably requested by Tenant’s lender.

 

ARTICLE TEN:  CONDEMNATION

 

Landlord shall notify Tenant if Landlord receives notice of any potential
condemnation of the Property or portion thereof. If all or any portion of the
Property is taken under the power of eminent domain or sold under the threat of
that power (all of which are called “Condemnation”), this Lease shall terminate
as to the part taken or sold on the date the condemning authority takes title or
possession, by delivering written notice to the other within ten (10) days after
receipt of written notice of such taking (or in the absence of such notice,
within ten [10] days after the condemning authority takes possession). If
neither Landlord nor Tenant terminates this Lease, this Lease, shall remain in
effect as to the portion of the Property not taken, except that the rent shall
be reduced in proportion to the reduction in floor area of the Property. Any
Condemnation award or payment shall be distributed in the following order:
(a) first, to any ground Landlord,

 

--------------------------------------------------------------------------------


 

mortgagee or beneficiary under a deed of trust encumbering the Property, the
amount of its interest in the Property; (b) second, to Tenant, only the amount
of any award specifically designated for loss of or damage to Tenant’s trade
fixtures or removable personal property; and (c) third, to Landlord, the
remainder of such award, whether as compensation for reduction in the value of
the leasehold, the taking of the fee, or otherwise. If this Lease is not
terminated, Landlord shall promptly repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority. If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or promptly
make such repair at Landlord’s expense.

 

ARTICLE ELEVEN: TAXES

 

Tenant shall pay the party named in Article 1.10 above, as additional rental,
the real estate taxes on the Property for any year during the Lease Term. Tenant
shall make such payment within twenty (20) days after receipt of a statement
showing the amount and computation of such taxes. Tenant shall be responsible
for the pro-rata portion of such additional rental for the portion of the first
calendar year of the Lease Term beginning on the Commencement Date, payable as
specified in this Article 11, and for any fractional part of a year preceding
the end of the Lease Term, which prorated sum shall be due and payable upon the
termination of this Lease. If the termination of this Lease occurs before the
tax rate is fixed for the particular year, the proration shall be upon the basis
of the tax rate for the preceding year applied to the latest assessed valuation,
and notwithstanding the termination of this Lease, any difference in the actual
real estate taxes for such year shall be adjusted between the parties upon
receipt of written evidence of the payment thereof. Tenant agrees to pay all
personal property taxes levied against the Property and Tenant during the term
hereof by reason of Tenant’s improvements, inventory, equipment and business
conducted at the Property. The Landlord shall have the right to employ a tax
consulting firm to attempt to assure a fair tax burden on the building and
grounds within the applicable taxing jurisdiction. Tenant agrees to pay its
proportionate share of the reasonable cost of such consultant. At its own cost
and expense, Tenant shall have an independent right to protest or appeal the
value of the Property pursuant to the Texas Property Code. Landlord will
reasonably cooperate with Tenant in such efforts, however Landlord shall have no
obligation to provide notice to Tenant of any protest or appeal or any appraisal
or reappraisal of the value of the Property, but Landlord or Landlord’s agent
will deliver any statement of appraised value to Tenant not later than twenty
five (25) days after receipt.

 

ARTICLE TWELVE: SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

 

12.01  SUBORDINATION. Subject to Tenant’s receipt of a Subordination
Non-Disturbance and Attornment Agreement (“SDNA”) in a form reasonably
acceptable to Tenant and its lender. Landlord shall have the right to
subordinate this Lease to any ground lease, deed of trust or mortgage
encumbering the Property, and advances made on the security thereof and any
renewals, modifications, consolidations, replacements or extensions thereof,
whenever made or recorded.

 

--------------------------------------------------------------------------------


 

However, Tenant’s right to quiet possession of the Property during the Lease
Term shall not be disturbed if Tenant pays the rent and performs all of Tenant’s
obligations under this Lease and is not otherwise in default (beyond any
applicable notice and cure periods). If any ground Landlord, beneficiary or
mortgagee elects to have this Lease prior to the lien of its ground lease, deed
of trust or mortgage and gives written notice thereof to Tenant, this Lease
shall be deemed prior to such ground lease, deed of trust or mortgage whether
this Lease is dated prior or subsequent to the date of said ground lease, deed
of trust or mortgage or the date of recording thereof. Landlord shall use its
best efforts to obtain an SNDA (in the form attached as Exhibit “D” attached
hereto) from its existing lender within twenty one days of the execution of this
Lease, however, the SNDA shall be provided not later than ninety days after
execution of this Lease.

 

12.02  ATTORNMENT. If Landlord’s interest in the Property is acquired by any
ground Landlord, beneficiary under a deed of trust, mortgagee or purchaser at a
foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize such transferee or successor
as Landlord under this Lease, provided such successor Landlord executes a SNDA
in form reasonably satisfactory to Tenant. Tenant waives the protection of any
statute or rule of law which gives or purports to give Tenant any right to
terminate this Lease or surrender possession of the Property upon the transfer
of Landlord’s interest so long as the transferee performs Landlord’s obligations
under this Lease.

 

12.03  SIGNING OF DOCUMENTS. Upon reasonable written request by the other party,
Landlord or Tenant shall sign and deliver any instruments or documents necessary
or appropriate to evidence any such attornment or subordination or agreement to
do so.

 

12.04  ESTOPPEL CERTIFICATES.

 

a.             Upon Landlord’s or Tenant’s reasonable written request, Landlord
or Tenant shall execute, acknowledge and deliver to the other party a written
statement certifying (i) that none of the terms or provisions of this Lease have
been changed (or if they have been changed, stating how they have been changed);
(ii) that this Lease has not been cancelled or terminated; (iii) the last due
date of payment of the rent and other charges and the time period covered by
such payment; and (iv) that Landlord or Tenant, as the case may be, is not in
default under this Lease (or, if Landlord or Tenant is claimed to be in default,
stating why). Landlord or Tenant shall deliver such statement to the other party
within twenty (20) business days after request. Any such statement by Tenant may
be given by Landlord to any prospective purchaser or

 

--------------------------------------------------------------------------------


 

encumbrancer of the Property. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.

 

b.             If Landlord or Tenant does not deliver such statement to the
other party within such twenty (20) business days period, Landlord or Tenant, as
the case may be, may conclusively presume and rely upon the following facts:
(i) that the terms and provisions of this Lease have not been changed except as
otherwise represented by Landlord or Tenant; (ii) that this Lease has not been
cancelled or terminated except as otherwise represented by the Landlord or
Tenant; (iii) that not more than one month’s rent or other charges have been
paid in advance; and (iv) that Landlord or Tenant is not in default under the
Lease. In such event, Landlord or Tenant, as the case may be, shall be estopped
from denying the truth of such facts.

 

ARTICLE THIRTEEN: MISCELLANEOUS

 

13.01  EXHIBITS.  All exhibits, attachments, annexed instruments and addenda
referred to herein shall be considered a part hereof for all purposes with the
same force and effect as if copied at full length herein.

 

13.02  INTERPRETATION. Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular shall be held
to include the plural, unless the context otherwise requires.  In any provision
relating to the conduct, acts or omissions of Tenant, the term “Tenant” shall
include Tenant’s agents, employees, contractors, invitees, successors, permitted
assigns or others using the Property with Tenant’s expressed or implied
permission.

 

13.03  CAPTIONS.  The captions or headings of paragraphs in the Lease are
inserted for convenience only, and shall not be considered in construing the
provisions hereof if any question of intent should arise.

 

13.04  WAIVERS, All waivers must be in writing and signed by the waiving party.
Landlord’s failure to enforce any provision of this Lease or its acceptance of
rent shall not be a waiver and shall not prevent Landlord from enforcing that
provision or any other provision of this Lease in the future. No statement on a
check from Tenant or in a letter accompanying a payment check shall be binding
on Landlord.  Landlord may, with or without notice to Tenant, negotiate such
check without being bound to the conditions of such statement.

 

--------------------------------------------------------------------------------


 

13.05  SEVERABILITY.  If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws effective during the term
of this Lease, then and in that event, it is the intention of the parties hereto
that the remainder of this Lease shall not be affected thereby, and it is also
the intention of the parties to this Lease that in lieu of each clause or
provision of this Lease that is illegal, invalid or unenforceable, there be
added, as a part of this Lease, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.

 

13.06  JOINT AND SEVERAL LIABILITY. All parties signing this Lease as Tenants
shall be jointly and severally liable for the obligations of Tenant.

 

13.07  INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS. This Lease is the only
agreement between the parties pertaining to the lease of the Property and no
other agreements are in effect.  All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

 

13.08  BINDING EFFECT.  The terms, conditions and covenants contained in the
Lease, shall apply to, inure to the benefit of, and be binding upon the parties
hereto and their respective heirs, representatives, successors and permitted
assigns, except as otherwise herein expressly provided. Landlord agrees to cause
any purchaser, assignee or other transferee acquiring title to the Property to
assume in writing all of Landlord’s obligations, duties and covenants under this
Lease.  All rights, powers, privileges, immunities and duties of Landlord under
this Lease, including but not limited to any notices required or permitted to be
delivered by Landlord to Tenant hereunder, may, at Landlord’s option, be
exercised or performed by Landlord’s agent or attorney.

 

13.09  NOTICES.  Any notice, payment or document required or permitted to be
delivered hereunder shall be in writing and shall be deemed to be delivered
whether actually received or not, (i) two business days after being deposited in
the United States Mail, postage prepaid, certified mail, return receipt
requested, or (ii) the next business day after being sent by nationally
recognized courier service for next business day delivery, addressed to parties
hereto at the respective addresses stated herein, or at such other address as
they have theretofore specified by written notice delivered in accordance
herewith.  Notices to Landlord and Tenant shall be delivered to the addresses
specified on the signature page hereof.

 

13.10  FORCE MAJEURE.  In the event performance by Landlord of any term,
condition or covenant in this Lease is delayed or prevented by any Act of God,
strike, lockout, shortage of

 

--------------------------------------------------------------------------------


 

material or labor, restriction by any governmental authority, civil riot, flood
or any other cause not within the control of Landlord, the period of performance
of such term, condition or covenant shall be extended for a period equal to the
period Landlord is so delayed or hindered.

 

13,11  ATTORNEYS’ FEES. If on account of any breach or default of any party
hereto in its obligations to any other party hereto, it shall become necessary
for the non-defaulting party to employ an attorney to enforce or defend any of
its rights or remedies hereunder, the defaulting party agrees to pay the
non-defaulting party its reasonable attorneys’ fees, whether or not suit is
instituted in connection therewith.

 

13.12  TIME OF ESSENCE. Time is of the essence in this Lease.

 

13.13  APPLICABLE LAW.  This Lease Agreement shall be construed under the laws
of the State of Texas. Venue for any action under this Lease shall be the county
in which the Property is located.

 

13.14  WARRANTIES DISCLAIMED. Landlord and Tenant expressly agree that there are
and shall be no implied warranties of merchantability, habitability, fitness for
a particular purpose or any other kind arising out of this Lease Agreement and
that all express or implied warranties in connection therewith are expressly
disclaimed.  Notwithstanding this express disclaimer of warranties, Landlord
does represent and warrant, that to the best of Landlord’s actual knowledge, the
Property has been maintained in compliance with environmental laws, rules and
regulations and is free of all hazardous materials as of the date of execution
of this Lease Agreement.

 

ARTICLE FOURTEEN: SPECIAL PROVISIONS

 

14.01  RENEWAL OPTIONS.  So long as Tenant is not in default hereunder beyond
any applicable notice and cure period, and in consideration of Tenant fulfilling
all other terms, covenants, conditions, and obligations of this Lease, Tenant
shall have the option to renew this Lease for one additional term of thirty six
(36) months (“First Renewal Term”) and one additional term of twenty four (24)
months (“Second Renewal Term”). Such renewals shall be on the same terms,
covenants or conditions as provided for in the original term, except that the
Base Rent during the First Renewal Term shall be adjusted by the Consumer Price
Index as set forth in Article 14.02.  The Base Rent during the Second Renewal
Term of twenty four (24) months shall be at the fair market rental then in
effect on equivalent properties, of equivalent size, in equivalent areas with
the length of the lease, and the length of the renewal term, and other relevant
factors, to

 

--------------------------------------------------------------------------------


 

be taken into account. The primary method of determining fair market rental
during the Second Renewal Term shall be an agreement between Landlord and
Tenant. Should Landlord and Tenant fail to agree upon the fair market rental,
each may hire a real estate appraiser certified by the State of Texas to
determine the fair market rental, and in the event that the appraisals so
prepared (a) differ by 10% or less, the fair market rental during the Second
Renewal Term shall be deemed to be the average of the two appraisals or
(b) differ by more than 10%, then the two appraisers shall appoint a third
impartial real estate appraiser certified by the State of Texas, whose valuation
shall constitute the final, binding fair market rental of the Property. 
Notwithstanding the foregoing sentence, in the event that the fair market rental
rate as determined pursuant to the appraisal method set forth herein is
unacceptable to the Tenant, Tenant shall have the right to rescind its election
to exercise the Second Renewal Term and the Lease shall expire at the end of the
First Renewal Term. In no event shall the Base Rent, in the Second Renewal Term
be less than the Base Rent in the last month of the First Renewal Term. Notice
of Tenant’s intention to exercise the option must be given to Landlord in
writing not less than one hundred eighty (180) days prior to the expiration of
the original term of this Lease or the expiration of the First Renewal Term,
whichever is applicable. In the renewal terms, Tenant shall also pay as
additional rent ad valorem taxes, insurance, maintenance assessments, tenant
maintenance, and all other charges and assessments that Tenant is responsible
for during the Lease Term.  In the event the Property is sublet or assigned, in
violation of Article 7 of this Lease, this renewal option will be null and void
and of no further effect.

 

14.02  CONSUMER PRICE INDEX INCREASES TO BASE RENT.  At the beginning of the
First Renewal Term (February 1, 2015), if Tenant elects to extend the Lease Term
in accordance with Article 14.01, the Base Rent shall be the Base Rent for the
last month of the Lease Term, as adjusted by any increase in the index known as
the United States Bureau of Labor Statistics, Consumer Price Index for Urban
Wage Earners and Clerical Workers, United States City Average, index Base Period
(1982-84=100) (“CPI-W”) from February 1, 2013. Then, at the end of each twelve
(12) month period of the First Renewal Term , the Base Rent shall again be
adjusted as of that date based on the Base Rent for the last month of the
immediately preceding twelve (12) month renewal period adjusted by any increases
in the CPI-W. In no event shall the Base Rent, in either the first, second or
third year of the First Renewal Term be less than the Base Rent in the
immediately preceding annual period. If the CPI-W shall be revised or cease to
be compiled during the term of the Lease, or in some other way fail to be a
reliable index for the purposes of the Lease, the parties shall agree in good
faith on some other index serving the same purpose to adjust the Base Rent.

 

--------------------------------------------------------------------------------


 

14.03  ACCESS TO PREMISES.  Tenant may access the Property through the South
Gate adjacent to the front loading dock in addition to other access points. 
Upon Lease Termination, Tenant shall, at Landlord’s option, remove any gates
installed by Tenant and repair the fence to its original condition.

 

14.04 CONSTRUCTION AND ACCEPTANCE OF PROPERTY. Tenant, at Tenant’s sole cost and
expense, will perform the following construction:

 

The interior renovation project consists of 4,975 square feet of usable office
space.  The usable office space will consist of (10) ten enclosed offices, two
gang office area’s for work cubicles, a conference room, copy/work area, a
second work area, break room, Data closet, and men’s and women’s toilet
facilities. Also included in the project is the demolition of all construction
related to the existing usable office space and the erection of a new rated
demising wall.

 

The construction on the Property shall be in accordance with the provisions of
Exhibit “B” attached hereto. By occupying the Property, Tenant shall be deemed
to have accepted the same and to have acknowledged that the Property fully
complies with Landlord’s covenants and obligations hereunder, except as may be
otherwise expressly provided in Exhibit “B”. The Property is leased to Tenant in
an “AS IS” “WHERE IS” condition and without warranty of any kind, except as may
be herein otherwise expressly provided.

 

14.05  PATRIOT ACT. Tenant (which for this purpose includes without limitation,
its partners, members, principal stockholders and any other constituent
entities) represents and warrants (i) that it has not been designated as a
“Specially Designated National and Blocked Person” on the most current list
published by the United States Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or at any
replacement website or other replacement official publication of such list or
for or on behalf of any person, group, entity, or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; (ii) that it is not engaged in this Lease directly or
indirectly for or on behalf of, or facilitating this Lease directly or
indirectly on behalf of, any such person, group, entity, or nation; (iii) that
it is currently in compliance with and will at all times during the term of this
Lease (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Assets Control of the United States
Treasury Department and any statute, executive order (including without
limitation the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Person Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action relating thereto; and (iv) that it has
not used and will not use funds from illegal activities for any payment made
under the Lease. Tenant agrees to defend, indemnify, and hold harmless Landlord
from and against any and all

 

--------------------------------------------------------------------------------


 

claims, damages, losses, risks, liabilities, and expenses (including reasonable
attorneys’ fees and costs) arising from or related to any breach of the
foregoing representation and warranty.

 

14.06 SUPERSEDING AGREEMENT.  This Lease Agreement supersedes in all respects
the Lease Agreement between the same parties dated November 16, 2007 with an
expiration date of May 31, 2008.

 

[signatures on next page]

 

--------------------------------------------------------------------------------


 

EXECUTED as of the date stated in Article 1.01 above.

 

LANDLORD:

 

TENANT:

INVESTMENT PROPERTIES, LTD.

 

ISI SECURITY GROUP, INC.

BY: PROPER INVESTMENTS, LLC

 

f/k/a ISI DETENTION CONTRACTING GROUP,
INC.

GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

 /s/ Brian Weiner

 

By:

 /s/ Samuel C. Youngblood

 

Brian Weiner, President

 

Samuel C. Youngblood, CEO

 

 

 

 

 

 

 

 

ADDRESS:

 

P.O. Box 7608

 

ADDRESS:

 

12903 Delivery Drive

 

 

San Antonio, Texas 78207

 

 

 

San Antonio, Texas 78247

 

 

Telephone: 210-226-6820

 

 

 

Telephone: 210.495.5245

 

 

Facsimile: 210-226-5716

 

 

 

Facsimile: 210.798.2984

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

Lots 8 & 9, Block 4, NCB 17578, Wetmore Business Park, Unit 3, City of San
Antonio, Bexar County, Texas

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CONSTRUCTION AND IMPROVEMENTS

 

This Exhibit “B” is attached to the annexed Commercial-Industrial Lease
Agreement (the “Lease”) by and between the Landlord and the Tenant named below.

 

ARTICLE I

PARTIES

 

Section 1.01 Landlord: Investment Properties, Ltd., a Texas limited partnership

 

Section 1.02 Tenant: ISI Security Group f/k/a 1SI Detention Contracting
Group, Inc., a Delaware corporation

 

ARTICLE II

LANDLORD’S WORK

 

Section 2.01 With the exception of the work that Landlord has agreed to do as
described in Section 2.02, it is expressly stipulated and agreed that Landlord
shall not be obligated or required to perform any work in, on or at the
Property. Tenant acknowledges that it has, prior to the execution hereof,
inspected the Property and that Tenant has accepted the Property in its “AS IS,
WHERE IS” condition, it being agreed that Landlord shall have no liability or
responsibility for defects in the Property, except as may be otherwise expressly
provided in this Lease.

 

Section 2.02 Landlord, at its sole cost and expense, shall complete the
following work at the property: NONE

 

Section 2.03 General Provisions. Landlord shall have the right to locate utility
lines, air ducts, flues, refrigerant lines, drains, sprinkler mains and valves,
and such other facilities (including access panels for same) within the Property
as deemed necessary by engineering, design and/or code requirements. Landlord
shall also have the right to locate mechanical and other equipment on the roof
over the Property.

 

ARTICLE III

TENANT’S PLANS FOR THE PROPERTY

 

Section 3.01 Submission of Plans. Tenant shall prepare and submit to Landlord,
at Tenant’s sole cost and expense, three (3) sets of plans and specifications
and working drawings for the work to be performed to finish the Property in
accordance with Tenant’s requirements set forth in Articles IV and V of this
Exhibit “B” (the “Tenant’s Plans”). Tenant’s Plans shall be subject to
Landlord’s approval in writing prior to commencement of any construction by
Tenant in or on the Property. Tenant’s Plans shall be prepared in strict
accordance with the provisions contained in this Exhibit and shall indicate in
detail the design character and finishing of the premises. Within ten (10) days
after receipt of Tenant’s Plans, Landlord

 

--------------------------------------------------------------------------------


 

shall notify Tenant of any matters to which Landlord objects. Within ten
(10) days after receipt of any such notice, Tenant shall cause Tenant’s Plans to
be revised to the extent necessary to obtain Landlord’s approval and to be
re-submitted for Landlord’s approval. The above process of submission of
Tenant’s Plans to Landlord shall be repeated until all of Landlord’s objections
have been satisfied. Tenant shall be responsible for obtaining any and all
permits, licenses and other governmental approvals and consents necessary or
required with respect to Tenant’s Plans. Tenant shall furnish appropriate copies
of Tenant’s Plans to any and all governmental agencies and authorities having
jurisdiction simultaneously with the submission of Tenant’s Plans to Landlord.
In no event will Tenant’s Plans be approved or deemed approved by Landlord
unless and until the same have been approved by all such governmental agencies
and authorities.

 

Section 3.02 Approval of Plans. When Landlord has approved Tenant’s Plans, the
same shall become a part hereof and shall be incorporated herein by this
reference for all purposes. After Tenant’s Plans have been approved by Landlord,
no changes, substitutions or eliminations therein shall be made without the
prior written approval of Landlord, and Tenant shall pay any and all additional
costs and expenses (including, but not limited to, architectural fees and
construction costs) which may be incurred by Landlord in connection with or as a
result of any such changes, substitutions or eliminations.

 

Section 3.03 Tenant’s Failure to Submit or Resubmit Plans. Notwithstanding any
other provision contained in the Lease or this Exhibit, in the event Tenant
shall fail or refuse for any reason to submit or resubmit Tenant’s Plans as
necessary to obtain Landlord’s approval thereof within sixty (60) days after the
Date of the Lease, Landlord shall have the continuing right and option, in
addition to and without limiting or impairing any other rights available to
Landlord under the Lease, to cancel and terminate the Lease by written notice to
Tenant, whereupon this Lease shall be and become null and void and of no further
force or effect and neither party shall have any further rights or obligations
whatsoever hereunder. It is further expressly understood and agreed that, in the
event the Lease is cancelled and terminated in accordance with the provisions of
this paragraph, Landlord shall be entitled to keep and retain as agreed
liquidated damages on account of such default any and all sums theretofore paid
by Tenant to Landlord under the Lease.

 

ARTICLE IV

TENANT’S WORK

 

Section 4.01 Work by Tenant in Property. Tenant, at its sole cost and expense,
shall perform all work required to complete the Property strictly in accordance
with the approved Tenant’s Plans (“Tenant’s Work”) to a finished condition ready
for the conduct of business. Tenant’s Work shall conform to procedures,
schedules and criteria as set forth herein. Without limiting any other
requirements relating to Tenant’s Work hereunder, Tenant shall be required to
provide all additional steel framing necessary or required for bracing Tenant’s
mechanical equipment and all necessary engineering design associated therewith.

 

Section 4.02 Requirements for Tenant’s Contractor. All contractors and
sub-contractors engaged in the performance of Tenant’s Work must be licensed and
bondable. Any damage to any work caused by Tenant

 

--------------------------------------------------------------------------------


 

or Tenant’s Contractor shall be at the sole cost and expense of Tenant. Tenant
shall submit to Landlord at least ten (10) days prior to the commencement of
construction, the following information:

 

(a) The name and address of Tenant’s Contractor, and the names of the plumbing,
mechanical, fire sprinkler and electrical subcontractors (if any) to be engaged
in the construction of the Property.

 

(b) The actual commencement date of construction and estimated date of
completion of the work.

 

(c) Evidence of insurance called for in this Exhibit B.

 

(d) Copy of all contracts and subcontracts relating to the performance of
Tenant’s Work.

 

(e) A bond issued by a bonding company approved by Landlord assuring the
performance of Tenant’s Contractor and the payment of all obligations arising
under such contract.

 

Section 4.03 Performance of Tenant’s Work. All Tenant’s Work shall be governed
by and subject to the following:

 

(a) Construction shall comply in all respects with applicable federal, state,
city and county statutes, ordinances, regulations, laws and codes, including,
without limitation, all requirements of the Americans With Disabilities Act and
the Texas Architectural Barriers Act.

 

(b) All required building and other permits in connection with the construction
and completion of Tenant’s Work shall be obtained and paid for by Tenant.

 

(c) Tenant’s Work shall be subject to the general inspection and approval of
Landlord.

 

(d) All roof openings shall be approved by Landlord. No equipment shall be
installed on the roof without the prior written approval of Landlord.

 

(e) Tenant shall keep the Property free and clear of all liens and claims of
liens in connection with Tenant’s Work.

 

Section 4.05 Temporary Facilities During Construction. Tenant’s Contractor shall
provide and pay for all temporary power, water, other utility facilities, and
the collection of debris, as necessary and required in connection with the
construction of the Property. Storage of Tenant’s Contractors’ construction
materials, tools, equipment and debris shall be confined within the Property.
Tenant’s Contractor shall not run pipes or conduits over or through other
portions of the Property, except as may be directed and approved by Landlord.

 

Section 4.06 Upon completion of construction of all Tenant’s Work in the
Property, Tenant shall deliver to Landlord one (1) set of record plans and one
(1) set of sepias (not to exceed 30” X 42”) and one (1) set of specifications
and a copy of all required certificates of occupancy for the Property.

 

--------------------------------------------------------------------------------


 

Section 4.07 Cleanup and Discipline:

 

(a) Tenant shall be responsible for the preservation of good order and
discipline among the employees of Tenant and Tenant’s Contractor.

 

(b) Tenant shall maintain the Property in a clean and orderly condition during
construction and merchandising. Tenant shall promptly remove all unused
construction materials, equipment, shipping containers, packaging, debris and
flammable waste from the site. Tenant shall keep all construction materials,
equipment, fixtures and merchandise shipping containers within the Property. All
trash storage within the premises shall be confined to covered metal containers.

 

Section 4.08 Insurance. Tenant shall provide or shall cause its contractors and
sub-contractors to provide insurance in responsible companies licensed to do
business in Texas in favor of Landlord and Tenant, as their respective interests
may appear, as follows:

 

(a) Liability insurance as required by the Lease.

 

(b) Builder’s Risk Completed Value fire and extended coverage insurance for the
estimated cost of Tenant’s Work.

 

(c) Worker’s Compensation insurance covering all persons employed in connection
with Tenant’s Work and with respect to whom death or bodily injury claims could
be asserted against Landlord or the Property.

 

Section 4.09 Indemnity. Tenant shall and does hereby agree to indemnify and hold
Landlord, its agents and employees, harmless from and against any and all
claims, demands, suits and causes of action for injury to person or death and
for damage to property, including property of Landlord, arising out of or in any
way connected with the construction and installation by Tenant of improvement
required hereunder.

 

Section 4.10 Allowance. Upon completion of Tenant’s Work in the Property, Tenant
shall furnish Landlord:

 

(a) A Certificate of Occupancy issued by the municipality in which the Property
is located or other evidence satisfactory to Landlord that the improvements have
been approved by such municipality;

 

(b) An Affidavit and Lien Waiver in form satisfactory to Landlord executed by
Tenant’s Contractor stating that Tenant’s Work has been completed in accordance
with the provisions hereof and that all subcontractors, laborers and material
suppliers engaged in or supplying materials for such work have been paid in
full;

 

(c) Lien Waivers in form satisfactory to Landlord executed by all subcontractors
and materialmen who shall have furnished labor and/or materials for the work in
excess of $10,000.00;

 

--------------------------------------------------------------------------------


 

(d) Certificates of insurance for all policies of insurance required to be
provided by Tenant.

 

As consideration for Tenant’s Work, Landlord agrees to (1) maintain the Base
Rent at $5,400.00 for the first three months of the Lease Term and (2) make a
one time payment of $150,000.00 (“Tenant Construction Allowance”) to Tenant upon
completion of the items enumerated in this Section 4.10 (a) through (d). In the
event the Landlord fails to pay to Tenant the Tenant Construction Allowance
within five (5) business days of the satisfaction by Tenant of the conditions
set forth in 4. l0(a)-(d) above, (i) the Tenant Construction Allowance will
accrue interest at the rate per annum equal to the lesser of (A) the highest
lawful rate and (B) 10% and (ii) Tenant may deduct such unpaid amounts (plus
interest thereon) from rent and other sums due under the Lease without further
notice to Landlord.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Declaration of Covenants for Office, Commercial, Warehouse, and Industrial
Section of Wetmore Business Park, San Antonio, Texas

 

--------------------------------------------------------------------------------


 

DECLARATION OF PROTECTIVE COVENANTS FOR
OFFICE, COMMERCIAL, WAREHOUSE AND INDUSTRIAL SECTION OF
WETMORE BUSINESS PARK
SAN ANTONIO, TEXAS

 

THIS DECLARATION made this 1st day of January, 1985 by Quincy Lee Industrial
Joint Venture No. 5, herein called “Developer”.

 

W I T N E S S E T H:

 

WHEREAS, Developer is the owner of all the following described real property
to-wit:

 

64.154 acre (2,794,542,417 square feet) tract of land formerly described as
64,137 tract recorded in Volume 2356, Page 184, Official Public Records of Real
Property, Bexar County, Texas and out of a 65 acre tract recorded in Volume
1233, Page 639, Deed Records, Bexar County, Texas, and being out of the Louis
Kneipp Survey No. 11, Abstract 391, County Block 5014, Bexar County, Texas and
being partially located in New City Block 15678, City of San Antonio, Bexar
County, Texas.

 

WHEREAS, such property has been designated as Wetmore Business Park by Developer
with the intent to develop the above described property as a planned, mixed use
business development in the City of San Antonio, Bexar County, Texas, and

 

WHEREAS, Developer desires to provide for the systematic, orderly development
and use of the land in Wetmore Business Park and to provide systematic and
timely construction criteria, taking into consideration the aesthetics of a
properly planned development; and

 

WHEREAS, Developer intends for the development and the construction of buildings
in Wetmore Business Park to proceed according to a general plan which provides
for the mutual benefit of all subsequent Owners of the property located in
Wetmore Business Park.

 

NOW THEREFORE, Developer declares, publishes and encumbers the above described
real property which shall be held, transferred, sold, conveyed, occupied and
used subject to the covenants, requirements, conditions and continuing rights
held by Developer as hereinafter set forth.

 

I.

 

DEFINITIONS

 

A.            “Wetmore Business Park” (WBP) shall mean the real estate and
business development above described herein sometimes referred to as “the
business park”.

 

B.            “Developer” shall mean Quincy Lee Industrial Joint Venture No. 5.

 

C.            “Improvements” shall mean and include, but not be limited to,
buildings, outbuildings, roads, driveways, parking areas, fences, screening
walls, retaining walls, loading areas and facilities, signs, utilities, lawns,
hedges, mass plantings, landscaping, water lines, sewers, electrical and gas
distributions facilities and all metering equipment.

 

--------------------------------------------------------------------------------


 

D.            “Association” shall mean and refer to Wetmore Business Park
Association, Inc., a Texas nonprofit corporation, its successors and assigns.

 

E.             “Owner” or “Property Owner” shall mean and refer to each record
owner other than the Association, whether one or more persons or entities, of a
fee simple title to any part of the properties, including contract sellers, but
excluding those having such interest merely as security for the performance of
an obligation.

 

F.             “Properties” shall mean and refer to that certain real property
described above, being one tract comprising 64.154 acres.

 

G.            “Common Area” shall mean all real property owned by the
Association for the common use and enjoyment of the Owners or property owned by
the City or by individual Owners which the Association is responsible for
maintaining.  The common areas the Association shall maintain are as follows:

 

1.             The entranceway and directional signs and signs advertising the
subdivision as a whole.

 

2.             Medians owned by the City of San Antonio.

 

3.             Any areas within or abutting the property dedicated to the City
of San Antonio for street or easement purposes, (including areas within medians,
parks, or drainage easements).

 

4.             Any landscaped area within the view of a dedicated street.

 

5.             Such additional portion of the Properties as Developer may from
time-to-time designate as Common Area.

 

H.            “Lot” shall mean and refer to any plot of land shown upon the
recorded subdivision map or plat of the properties with the exception of the
common area.

 

I.              “Declarant” shall mean and refer to Quincy Lee Industrial Joint
Venture No. 5.

 

J.             “Architectural Committee” shall mean the three member
Architectural Control Committee constituted as set forth in Article VII hereof.

 

K             “CPI” shall mean the “Consumer Price Index for All Urban
Consumers” specified for “U.S. City Average - All Items” by the U.S. Bureau of
Labor Statistics, or in the event of discontinance then by any other nationally
recognized publisher of similar statistical information, with a base index of
1967=100.

 

II.

 

MEMBERSHIP AND VOTING RIGHTS

 

A.            Every Owner shall be a member of the Association. Membership shall
be appurtenant to and may not be separated from ownership of any Lot which is
subject to assessment.

 

B.            The Association shall have one (1) class of voting membership. The
members shall be entitled to one (1) vote for each full acre comprising a Lot or
Lots or one vote if the Lot comprises less than one acre. When more than one
person holds an interest in any acre, votes for such Lot shall be exercised as
they among themselves determine, but in no event shall there be more than one
(1) vote per acre, except in respect to Lots comprising less than one (1) acre.

 

2

--------------------------------------------------------------------------------


 

III.

 

USE OF PREMISES

 

The following provisions shall govern the use of building.

 

A.            Permitted Uses:  Office, commercial, warehouse, industrial, retail
or combination thereof.

 

B.            Non-Permitted Uses:  Any use or occupancy which:

 

1.             Is noxious or offensive to Owners of 10% or more of Wetmore
Business park by reason of the emission or discharge of noise, vibration, smoke,
glare, heat, radiation, fumes or wastes, odorous or particulate matter.

 

2.             Storage, handling or use explosive material.

 

3.             Commercial landfill, dump, junkyard or other similar operation.

 

4.             Raising, maintenance, housing or treatment of livestock or other
animals, except as conducted entirely inside a laboratory and for scientific
purposes.

 

5.             Commercial storage, sales or repair (except new automobile agency
or dealer) of motor vehicles, mobile homes, trailers, portable buildings or
other temporary buildings.

 

6.             Outdoor storage or display of equipment, material or merchandise
except where not visible from any public street.

 

7.             Commercial amusement, entertainment or recreational facilities
such as nightclubs, taverns, massage parlors, kiddie parks, dance halls, outdoor
theatres, and race tracks, except as such use is wholly contained within a bona
fide restaurant or as is otherwise considered an amenity by the business park
clientele, such as a health club, tennis club or racquetball club.

 

8.             Institutional establishments which by nature of operation or
character are incompatible with the business park environment, including
specifically: nursing homes, churches, mortuaries, funeral homes, and
cemeteries.

 

9.             Temporary buildings, trailers and mobile homes in the open,
except as a construction office for a project being constructed within the
business park and only for the period of such construction.

 

IV.

 

CONSTRUCTION AND DEVELOPMENT STANDARDS

 

A.            Structural:

 

1.             Exterior Walls:  Shall be 100% brick face, face tile, painted
concrete, exposed architectural sand blasted concrete, glass, metal or
combination thereof of a design and color approved by the Architectural
Committee. No corrugated metal may be used. No concrete block or tile
construction may be used unless the wall is completely covered with stucco or a
similar material.

 

2.             Roof Structure:  All objects mounted on the roof of any building
such as air-conditioning units, exhaust fans,

 

3

--------------------------------------------------------------------------------


 

chillers, etc. must be screened from view from any street or adjoining building.

 

3.             Lighting:  All parking lots and buildings shall be lighted from
sun-down to sun-up to provide for night-time security. Lighting plans shall be
approved by the Architectural Committee.

 

4.             Signs:

 

a.             Permitted signs are those which;

 

1.             Identify the business park and give directions.

 

2.             Identify a building or a particular business.

 

b.             Non-Permitted signs are:

 

1.             Portable signs of any kind.

 

2.             Pole signs, pylon signs or signs protruding above the building
roof Line or building parapet.

 

3.             Neon signs, blinking, rotating or animated signs.

 

4.             Promotional signs except for not more than one sign of not more
than thirty-two (32) square feet in area used to advertise a property for sale
or lease. This sign must be removed as soon as the property is sold or leased.

 

c.             Approval:

 

1.             All signs must be architecturally coordinated with the
development to which they apply and be architecturally compatible with other
business park sign. All sign plans must conform to any sign criteria promulgated
by the Architectural Committee and must be approved in writing by the
Architectural Committee.

 

5.             Outdoor Storage and Screening:

 

a.             Masonry screen walls (same as exterior walls) a minimum of 8’ in
height but not less than 1’ taller than the item being screened shall be
provided to visually screen from all parking areas and streets and shall be
within an area approved by the Architectural Committee:

 

1.             Refuse containers, utility meters and transformers;

 

2.             Outdoor storage of any kind other than normal parking.

 

b.             A chain link fence with continuous screening of a design and
material approved by the Architectural Committee or dense landscaping may be
substituted for 5.a. above.

 

6.             Fences:  No fence may be built within view of any public street
unless the fence conforms to 5.a. or 5.b. above.  Any gates opening onto Metro
Parkway must be solid metal and painted.  No fence or wall may be

 

4

--------------------------------------------------------------------------------


 

erected within 40’ of the right of way line of any public street.

 

7.             Parking and Truck Loading Areas:

 

a.             Parking lots shall be paved with concrete, asphalt or other
permanent material.

 

b.             All parking lots built within 100’ of Metro Parkway or 200’ of
Wetmore Road must be overlayed with asphalt or tinted coated or colored to
simulate the dark gray appearance of asphalt.

 

c.             All parking areas shall conform to the City Code of San Antonio,
Texas.

 

d.             No inventory vehicles, equipment or other property nay be
maintained, stored, or placed outdoors without the express written consent of
the Architectural Committee except for vehicles and one television satellite
dish antenna, which shall be kept within the truck loading area to the rear of
improvements.

 

e.             With respect to buildings located on Lots which adjoin Metro
Parkway, no truck doors or dock doors shall face Metro Parkway unless they are
completely and esthetically screened by wing walls and/or Landscaping as
described in 5.a above.

 

f.              No on-street parking shall be permitted.

 

B.            Landscaping:

 

1.             The street right of way line is 12’ outside of the curb line of
Metro Parkway.  From the 12’ right of way line of Metro Parkway, the setbacks
shall be:

 

a.             Parking: 13’ to form a 25’ parkway, inclusive of right-of-way;

 

b.             Buildings, fences, walls, or screenwalls: 28’ to set all
buildings a minimum of 40’ off the curb line.

 

2.             Parking areas must be set back 10’ from the curb line on other
public streets in the business park.

 

3.             All set back areas not used for parking or approaches and all
areas of an improved Lot not covered with parking or buildings shall be
effectively landscaped.

 

4.             Landscaping shall consist of a combination of berms, grass,
trees, shrubs, flowers and ground cover and an adequate underground sprinkler
system to be installed prior to the building shell being 95% complete.  Each
Owner shall be responsible for watering and maintaining vegetation on his Lot.

 

5.             All landscape maintenance for common areas, including but not
limited to watering, fertilizing, pruning, trimming, mowing of grass, plant
replacement, spraying with herbicides and pesticides, weed removal, supervision
of crews, parking Lot sweeping, trash removal, and street cleaning shall be
provided by the Association with actual cost passed on to the land owner.  This
cost shall be prorated among all landowners on the basis outlined in Section
VIII. D.  Any watering or maintenance of vegetation or landscaping by the

 

5

--------------------------------------------------------------------------------


 

Association within a Lot as a result of the Lot Owner’s failure so to do shall
be billed to the Lot Owner as a special assessment against the Lot.

 

6.             All non-developed areas shall be bladed smooth, sown in Bermuda
grass and mowed regularly to maintain a neat appearance.  The Association will
be responsible for mowing and cleaning the undeveloped areas. The cost of this
service will be charged to individual Owners on a quarterly basis.

 

7.             All landscape plans shall be reviewed and approved by the
Architectural Committee prior to installation.

 

8.             Should any Owner neglect, damage, or in any way destroy, or allow
to be destroyed any vegetation or landscaping upon his Lot, he shall be solely
responsible for the repair or replacement thereof, and, in absence of timely
repair or replacement thereof by the Owner, the Association may perform such
repair or replacement on behalf of and at the expense of the Owner.

 

V.

 

MAINTENANCE

 

A.            Construction Sites:  Each Property Owner shall maintain
construction sites in a clean condition, removing accumulation of scrap and
rubbish regularly and storing construction materials and equipment in a neat,
orderly manner.  On site burning or disposal of trash shall be prohibited except
in areas designated as such by the Association, and in absence of designation,
shall be prohibited.

 

B.            Developed Property:

 

1.             Outdoor storage of trash, materials, equipment, and vehicles must
be screened as outlined in Article IV.5. All trash must be removed on a regular
basis, and in no event less frequently than once weekly.

 

VI.

 

ENFORCEMENT

 

A.            Enforcement of Articles I and II: The Association and each Owner
shall have the right to enforce all restrictions and covenants imposed by this
declaration.  Failure to enforce any covenant or restriction shall not be deemed
a waiver of the right. The reservation of this kind of enforcement shall not
create an obligation of any kind to enforce same. Any court action brought to
enforce any obligation or restriction hereunder shall, if successful, entitle
the party initiating such action to the award of costs and attorney’s fees.

 

B.            Enforcement of Article III:  If, in the opinion of the
Architectural Committee or the Owners of 10% of more of the business park, any
Owner has failed to maintain its property, as specified in Article III, the
Association may proceed as follows:

 

1.             Give the Owner written notice of such failure and the Owner must
within thirty (30) days perform the care and maintenance required.

 

2.             Should the Owner fail to fulfill this duty within thirty (30)
days, then the Association shall have the

 

6

--------------------------------------------------------------------------------


 

right to perform such care and maintenance without any liability for damages or
wrongful entry or trespassing.

 

3.             The defaulting Owner or occupants (including lessees) or any part
of the properties in which such work is performed shall jointly and severally be
liable for the cost of such work and shall promptly reimburse the Association
for such cost.

 

4.             Should the Owner or occupant fail to reimburse the Association
within thirty (30) days after receipt of its statement, then the debt shall be a
debt of all persons, jointly and severally, and shall constitute a lien against
that portion of the Lot on which the work was performed.

 

5.             The liens created shall be subordinate and inferior to any and
all mortgages and Deed of Trust filed of record prior to filing of lien
affidavit by the Association or suit to foreclose lien.

 

6.             If any Owner requires an estoppel certificate indicating that no
debt exists under the above provision and no debt does exist, then the
Association shall promptly execute such certificate.

 

7.             Failure to pay on time will result in the overdue amount bearing
interest at the highest legal rate compounded quarterly.

 

C.            Variances:

 

The Association shall have the sole authority to grant variances to the
covenants set forth in Articles I - IV of this instrument, Variances shall be
granted only upon approval of Owners of more than thirty-five (35) acres of
property located within the park.

 

VII.

 

ARCHITECTURAL CONTROL

 

A.            Architectural Control:  No building, fence, sign, or other
structure or landscaping shall be erected, placed or altered on any Lot until
the complete plans and specifications including site plan shall have been
approved in writing by a majority of a three member Architectural Control
Committee designated by the Association. In the event the committee fails to
disapprove any plans within ten (10) working days after submission, such plans
shall be deemed approved. However, such non-action shall not constitute the
approval of any request for variance or of any plans which violate any
provisions hereof. All decisions of the committee shall be final and binding and
there shall be no legal action taken against the committee or its members except
by procedure for injunctive relief when such action is patently arbitrary and
capricious. Members of the committee shall not be liable to any persons subject
to or possessing or claiming the benefits of these covenants for any damage or
loss arising out of their acts hereunder.

 

It is understood and agreed that the remedy of any aggrieved party shall be
restricted to injunctive relief. In any event, approval of the Architectural
Committee shall not be unreasonably withheld.

 

B.            The initial membership of the Architectural Control Committee
shall consist of Mark Schwarz, Michael Hampton and Wm. Eugene Powell, Upon the
death or resignation of any member, the remaining members shall appoint a
successor. The Association shall have the right to fill vacancies when the

 

7

--------------------------------------------------------------------------------


 

committee members have failed to do so for more than fifteen (15) days following
creation of a vacancy.

 

VIII.

 

COVENANT FOR MAINTENANCE ASSESSMENTS

 

A.            Creation of the Lien and Personal Obligation of Assessments:

 

The Declarants for each Lot owned within the Properties, hereby covenant and
each Owner of any Lot by acceptance of a deed therefor, whether or not it shall
be so expressed in such deed, is deemed to covenant and agree to pay the
Association:

 

1.             annual assessments or charges, and

 

2.             special assessments for capital improvements, such assessments to
be established and collected as herein- after provided.

 

The annual and special assessments (including any expense incurred by the
Association to discharge the responsibilities of a Lot Owner hereunder),
together with interests, costs and reasonable attorney’s fees, shall be a charge
on the land and shall be a continuing lien upon the property against which each
such assessment is made, Each such assessment, together with interests, costs
and reasonable attorney’s fees, shall also be the personal obligation of the
person who was the Owner of such property at the time when assessment fell due.
The personal obligation for delinquent assessments shall not pass to his
successors in title unless expressly assumed by them.

 

B.            Purpose of Annual Assessments: The annual assessments levied by
the Association shall be used exclusively for common area, maintenance,
security, repair, taxes, utilities, and minor improvements made thereto,
including the reasonable costs of supervising, making and collecting such
assessments.  Security services as may be deemed desirable by a majority of the
Association members may be contracted for by the Association, but shall not be
required to be provided by the Association and in no event shall the Association
be liable to Owners for security or for any negligence or misfeasance of any
security service contracted for or provided.

 

C.            Special Assessments for Capital Improvements:  In addition to the
annual assessments authorized above, the Association may levy, in any assessment
year, a special assessment applicable to that year only for the purpose of
defraying, in whole or in part, the cost of any construction, reconstruction,
repair or replacement of a capital improvement upon the common area, including
fixtures and personal property related thereto, provided that any such
assessment shall have the written consent of the Owners of the Lots, comprising
two-thirds (2/3rds) or more of the acres situated in all the Lots.

 

D.            Uniform Rate of Assessments:  Each Lot, whether developed or not,
shall be assessed that portion of the aforesaid annual or special assessments
bearing the same ratio to the total thereof as the number of square feet
comprising said Lot shall bear to the total number of square feet comprising all
Lots.

 

E.             Date of Commencement of Annual Assessments - Due Dates:  The
Annual assessments provided for herein shall commence October 1, 1985. The
initial annual assessment shall be computed at a rate of $0.05 per square foot
per Lot,

 

8

--------------------------------------------------------------------------------


 

prorated for the period October 1, 1985 through December 31, 1985. Thereafter,
annual assessments shall be at such rate as the Association may fix, shall be
determined on a calendar year basis, and may be billed monthly, quarterly, or
annually in advance by the Association. The Board of Directors of the
Association shall, without vote of the membership, have the power to increase
the annual assessment by the greater of: (a) five percent (5%) over the prior
year’s assessment; or (b) the percentage increase in CPI during the last full
twelve month period preceding the setting of assessment for which such statistic
is available. Membership approval of sixty percent (60%) or more in interest
shall be required to increase the annual assessment except as herein
specifically authorized by the Board of Directors.

 

The annual assessment rate set forth above shall apply to all Lots which have
been sold or leased by Declarant or which have been improved by a structure and
opened for business or whichever event first occurs. All “unoccupied Lots,”
defined herein to be all Lots owned by Declarant, which have not been leased to
another or improved by a structure and opened for business shall be assessed at
a rate of one-third (1/3rd) the annual assessment rate provided for above.

 

F.             Effect of Nonpayment of Assessments – Remedies of the
Association:  Any assessment or expense incurred by the Association to discharge
an obligation of an Owner not paid within thirty (30) days after the due date
shall bear interest from the due date at the rate of eighteen percent (18%) per
annum. The Association may bring an action at law against the Owner personally
obligated to pay the same, or foreclose the lien against the property. Each such
Owner, by his acceptance of a deed to a Lot, hereby expressly vests in the
Association, or its agents the right and power to bring all actions against such
Owner personally or the collection of such charges as a debt and to enforce the
aforesaid lien by all methods available for the enforcement of such liens,
including judicial foreclosure by an action brought in the name of the
Association in a like manner as a mortgage or deed of trust lien on real
property, and such Owner hereby expressly grants to the Association a power of
sale in connection with said lien.  The lien provided for in this section shall
be in favor of the Association and shall be for the benefit of all other Lot
Owners. No Owner may waive or otherwise escape liability for the assessments
provided for herein by non-use of the common area or abandonment of his Lot.

 

C.            Subordination of the Lien to Mortgages:  The lien of any
assessments provided for herein shall be subordinate to the lien of any first
mortgage.  Sale or transfer of any Lot shall not affect the assessment lien.
However, the sale or transfer of any Lot pursuant to mortgage foreclosure or any
proceeding in lieu thereof, shall extinguish the lien of such assessments as to
payments which became due prior to such sale or transfer. NO sale or transfer
shall relieve such Lot from liability or any assessment thereafter becoming due
or from the lien thereof.

 

H.            Exempt Property:  All properties dedicated to, and accepted by, a
local public authority and all properties owned by a charitable or nonprofit
organization exempt from taxation by the laws of the State of Texas may, at the
discretion of the Board of Directors of the Association, be exempt from the
assessments created herein except in respect to any land used for business or
proprietary functions. No land or improvements devoted to a business use shall
be exempt from said assessments.

 

9

--------------------------------------------------------------------------------


 

IX.

 

GENERAL PROVISIONS

 

A.            Severability:  Invalidation of any one of these covenants or
restrictions by judgment or court order shall in no wise affect any other
provisions which shall remain in full force and effect.

 

B.            Term: The foregoing covenants are made and adopted to run with the
land, and shall be binding upon the undersigned and all parties and persons
claiming through and under it until 2235, at which time said covenants will be
automatically extended for successive periods of ten (10) years, unless an
instrument signed by a majority interest of the than record Owners of the Lots
in the subdivision has been recorded agreeing to change in said covenants in
whole or in part.

 

C.            The Association and its duly assigned committees, including the
Architectural Committee and the Developer shall perform such duties so assigned
to the Association or Developer elsewhere in these protective covenants. Neither
the Association nor the Developer shall be liable in damages or otherwise to
anyone submitting plans or specifications for approval or to any Property Owner
by reasons of mistake or judgment, negligence or non-feasance in the performance
or non-performance of any duties assigned in these covenants.

 

EXECUTED effective this 1st day of January, 1985.

 

 

QUINCY LEE INDUSTRIAL JOINT

 

VENTURE NO. 5

 

 

 

By:

/s/ Wm. Eugene Powell

 

 

Eugene Powell

 

Its: Managing Joint Venturer

 

(Acknowledgement)

 

STATE OF TEXAS

$

COUNTY OF BEXAR

$

 

This instrument was acknowledged before me on the 30th day of May, 1985, by
Eugene Powell, Managing Joint Venturer of Quincy Lee Industrial Joint Venture
No. 5, a Texas Joint Venture, on behalf of said joint venture.

 

 

 

/s/ Lametta D. Knight

[SEAL]

Notary Public, State of Texas

 

 

 

/s/ Lametta D. Knight

 

Printed Name of Notary

 

 

 

My Commission Expires:

1-04-89

 

AFTER RECORDING RETURN TO:

James R. Cliffe

800 Milam Building

San Antonio, Texas 7820  

 

 

 

[ILLEGIBLE]

 

 

 

 

 

JUN 11 1985

 

 

 

 

[SEAL]

[ILLEGIBLE]

 

 

[ILLEGIBLE]

 

10

--------------------------------------------------------------------------------


 

DECLARATION RELATING TO A PARTY WALL

 

AND EASEMENT FOR ENCROACHMENTS

 

STATE OF TEXAS

$

 

 

COUNTY OF BEXAR

$

 

WHEREAS, Elmwood Properties, a Texas general partnership (“Declarant”) is the
owner of Lots 4 and 5, Block 3, N.C.B. 17577, San Antonio, Bexar County, Texas
(the “lots”) upon which the Declarant has constructed a warehouse/office
building which has a wall situated along and upon the common boundary of the
lots (the “party wall”); and

 

WHEREAS, the footings and foundation of the party wall encroach upon the common
boundary of each of the lots; and

 

WHEREAS, title to the lots along and upon which the party wall is constructed is
to become vested in separate owners, consequently it is necessary that
appropriate provision be made for the party wall to be shared by the owner of
each lot, and for encroachments which result from the construction of the party
wall;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Declarant hereby
declares that:

 

(a)  The well situated along and upon the common boundary of the lots
constitutes a party wall and to the extent not inconsistent with this
declaration, the general rules of law regarding party walls and liability for
property damage due to negligence or willful acts or omissions shall apply
thereto;

 

(b)  The cost of reasonable repairs and maintenance of the party wall shall be
shared equally by the owner of each lot upon which the party wall is situated;

 

(c)  If the party wall is destroyed or damaged by fire or other casualty, the
owner of either lot may restore the party wall, to substantially the condition
the party wall was

 

--------------------------------------------------------------------------------


 

immediately prior to its destruction or damage by fire or casualty, and the
owner of the other lot shall contribute to and share equally in the cost of
restoration thereof without prejudice, however, to the right of any such owner
to call for a larger contribution from the other lot owner under any rule of law
regarding liability for negligence or willful acts or omissions;

 

(d)  Notwithstanding any of the provisions of this declaration, the owner of a
lot who by such owner’s negligence or willful act causes the party wall to be
exposed to the elements shall bear the whole cost of furnishing the necessary
protection against such elements;

 

(e)  The right of either lot owner to contribution from the other lot owner
under this declaration shall be appurtenant to the land and shall pass to such
owner’s successor in title; and

 

(f)  In the event any footings or foundation of the party wall should encroach
upon the abutting lot, the owner of each lot upon which such party wall is
constructed, shall possess and easement to continue such encroachment for so
long as the encroachment and the party wall are in existence.

 

This declaration including without limitation all covenants provided for herein
shall constitute covenants running with the land.

 

 

EXECUTED this 3rd day of December, 1985.

 

 

ELMWOOD PROPERTIES

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

    Its Managing Partner

 

 

             Declarant

2

--------------------------------------------------------------------------------


 

The undersigned lienholder hereby Joins in the execution of this declaration for
the purpose of subordinating all of the liens    filed by it to such
declaration.

 

 

THE FROST NATIONAL BANK

 

OF SAN ANTONIO

 

 

 

 

 

By:

/s/ Bernard Gonzales

 

  Execu. Vice President

 

      Bernard Gonzales

 

ATTEST:

 

 

 

Administrative Officer

Betsy Glicser

 

STATE OF TEXAS

$

 

 

COUNTY OF BEXAR

$

 

This instrument was acknowledged before me on the 3rd day of December, 1985, by
Michael S. Hampton, an Managing Partner of Elmwood Properties, a Texas
partnership, on behalf of said partnership.

 

[SEAL]

 

 

/s/ [ILLEGIBLE]

 

Notary Public State of Texas

 

[ILLEGIBLE]

 

My Commission Expires: 7-1-89

 

STATE OF TEXAS

$

 

 

COUNTY OF BEXAR

$

 

This instrument was acknowledged before me on the 3rd day of December, 1985, by
BERNARD GONZALES, an Exe. Vice President of The Frost National Bank of San
Antonio, a national banking association, on behalf of said association.

 

 

 

/s/ Shunda Steveson

 

Notary Public, State of Texas

 

    Shunda Steveson

 

My Commission Explores: 10-09-89

 

[SEAL]

 

[ILLEGIBLE]

 

3

--------------------------------------------------------------------------------


 

FILED [ILLEGIBLE] MY OFFICE

ROBERT D. GREEN

COUNTY CLEAN BEXAR CO.

 

[ILLEGIBLE]

 

 

DEC 6 1985

 

 

[SEAL]

[ILLEGIBLE]

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT “D”

 

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT (this “Agreement”)
made this the          day of                       , 2008, by and between ISI
Security Group, Inc. f/k/a ISI Detention Contracting Group, Inc., a Delaware
corporation (“ISI Security Group, Inc.”) with its principal offices at 12915
Delivery Drive, San Antonio, Texas 78247 (“Tenant”),
and                                                     (“Lender”) with an
address                                                     .

 

W I T N E S S E T H:

 

WHEREAS by Lease dated February   , 2008, Investment Properties, Ltd., by and
through its general partner, Proper Investments, LLC, (“Landlord”) leased and
rented to Tenant certain premises (“the Leased Premises”) located in Bexar
County, Texas, constituting the real property (the “Property”) a more particular
description of which Property appears in Exhibit “A”, attached hereto and by
this reference made a part hereof; and

 

WHEREAS, Landlord has obtained a loan (“Loan”) from Lender, secured by a Deed of
Trust and Security Agreement covering the Property (the “Mortgage”) and in
connection with the Loan, Lender requires that Tenant subordinate Tenant’s
interest under the Lease to the Mortgage; and

 

WHEREAS, Tenant and Lender desire hereby to establish certain rights,
safeguards, obligations and priorities with respect to their respective interest
by means of the following Subordination Attornment and Non-Disturbance
Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Tenant subordinates all of its right, title and interest in and
to the Lease and the Leased Premises to the liens of the Mortgage and to all
renewals, extensions, modifications or replacements thereof.

 

2.             Provided Tenant is not in default in the payment of rent or in
the performance of any of the terms, covenants and conditions of the Lease, the
right of possession of Tenant to the Leased Premises shall not be affected or
disturbed by Lender in the exercise of any of its rights under the mortgage or
the note secured thereby, and any sale of the Leased

 

--------------------------------------------------------------------------------


 

Premises pursuant to the exercise of any rights and remedies under the Mortgage
or otherwise shall be made subject to Tenant’s right of possession under the
Lease.

 

3.             If Lender forecloses the lien of the Mortgage or accepts a
conveyance in lieu of foreclosure, Tenant shall attorn to Mortgages or any
purchaser of the Leased Premises and the Lease shall continue in accordance with
its terms between Tenant and Mortgagee or such other purchaser.

 

4.             The foregoing provisions shall be self operative; however, Tenant
agrees to execute and deliver to Mortgagee or to any person to whom Tenant
herein agrees to attorn, such other appropriate instrument as either shall
request in order to effectuate such provisions.

 

5.             Any successor to the interest of Landlord under the Lease shall
be bound to Tenant under all the terms, covenants and conditions of the Lease
for the period of such successor’s ownership of the Leased Premises provided,
however, such successor owner shall not be (a) liable for any act or omission of
the landlord or any prior landlord; (b) subject to any offsets or defenses that
Tenant may have against Landlord or any prior landlord; (c) bound by any rent
that Tenant may have paid for more than the current month to Landlord or any
prior landlord, or (d) bound by any agreement between Landlord and Tenant to
which Lender had not previously consented in writing.

 

6.             Tenant covenants that the Lease has not been modified or altered
and that the Lease shall not, without the prior written consent of Lender, be
terminated, surrendered, modified or altered hereafter.

 

7.             Tenant agrees that it will notify Lender in writing by certified
mail, of any default by Landlord under the Lease and shall not cancel or
terminate the Lease without providing Lender thirty (30) days from the date of
such notice within which to cure said default, without any obligation to do so.
If any default by Landlord is cured within the time period described above,
Tenant shall have no right to cancel or terminate the Lease by virtue of said
default.

 

8.             This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and/or assigns.

 

9.             This Agreement may be signed in multiple counterparts, each of
which shall constitute an original, but all of which together comprise one
agreement.

 

--------------------------------------------------------------------------------


 

 

TENANT

 

 

 

ISI Security Group, Inc. f/k/a

 

ISI Detention Contracting Group, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Title:

 

 

 

LENDER

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF TEXAS

§

 

 

COUNTY OF

                                    

 

§

 

This instrument was acknowledged before me on this           day of      , 2008
by                                , the                                 of 1SI
Security Group, Inc., a Delaware corporation.

 

 

 

 

Notary Public, State of Texas

 

My commission expires:

 

 

STATE OF

§

 

 

COUNTY OF

                                    

 

§

 

This instrument was acknowledged before me on this            day of      , 2008
by                   , the                      of                    .

 

 

 

 

Notary Public, State of

 

My commission expires:

 

 

--------------------------------------------------------------------------------